IN THE SUPREME COURT OF NORTH CAROLINA

                                  2022-NCSC-93

                               No. 62PA21/63PA21

                              Filed 19 August 2022

ANDERSON CREEK PARTNERS, L.P.; ANDERSON CREEK INN, LLC;
ANDERSON CREEK DEVELOPERS, LLC; FAIRWAY POINT, LLC; STONE
CROSS, LLC d/b/a/ STONE CROSS ESTATES, LLC; RALPH HUFF HOLDINGS,
LLC; WOODSHIRE PARTNERS, LLC; CRESTVIEW DEVELOPMENT, LLC;
OAKMONT DEVELOPMENT PARTNERS, LLC; WELLCO CONTRACTORS,
INC.; NORTH SOUTH PROPERTIES, LLC; W.S. WELLONS CORPORATION;
ROLLING SPRINGS WATER COMPANY, INC; and STAFFORD LAND
COMPANY, INC.

             v.

COUNTY OF HARNETT


PF DEVELOPMENT GROUP, LLC

             v.

COUNTY OF HARNETT


      On discretionary review pursuant to N.C.G.S. § 7A-31 of a unanimous decision

of the Court of Appeals, 275 N.C. App. 423 (2020), affirming an order entered on 26

November 2018 by Judge Michael J. O’Foghludha in Superior Court, Harnett County.

Heard in the Supreme Court on 9 May 2022.


      Scarbrough, Scarbrough & Trilling, PLLC, by John F. Scarbrough, James E.
      Scarbrough, and Madeline J. Trilling; James R. DeMay, for plaintiff-
      appellants.

      Fox Rothschild, LLP, by Kip David Nelson, Bradley M. Risinger, and Troy D.
      Shelton; and Christopher Appel, for defendant-appellee.
                   ANDERSON CREEK PARTNERS, L.P. V. COUNTY OF HARNETT

                                         2022-NCSC-93

                                       Opinion of the Court



           Erin E. Wilcox for amicus curiae Pacific Legal Foundation; and J. Michael
           Carpenter, for amicus curiae North Carolina Homebuilders Association.

           F. Paul Calamita for amicus curiae North Carolina Water Quality Association
           and the National Association of Clean Water Agencies.


           ERVIN, Justice.

¶1         This appeal arises from a challenge to an ordinance adopted by defendant

     Harnett County that requires residential property developers to pay one-time water

     and sewer “capacity use” fees associated with each lot that they wish to develop as a

     precondition for obtaining the County’s concurrence in the developer’s application for

     the issuance of required water and sewer permits by the North Carolina Department

     of Environmental Quality. After the trial court granted the County’s motion for

     judgment on the pleadings and dismissed all the claims asserted against the County

     by plaintiff PF Development Group and all but one of the claims asserted against the

     County by plaintiffs Anderson Creek Partners, L.P.; Anderson Creek, Inc., LLC;

     Anderson Creek Developers, LLC; Fairway Point, LLC; Stone Cross, LLC d/b/a Stone

     Cross Estates, LLC; Ralph Huff Holdings, LLC; Woodshire Partners, LLC; Crestview

     Development, LLC; Oakmont Development Partners, LLC; Wellco Contractors, Inc.;

     North South Properties, LLC; W.S. Wellons Corporation; Rolling Springs Water

     Company, Inc.; and Stafford Land Company, Inc., the Court of Appeals affirmed the

     trial court’s decision. Our review of the Court of Appeals’ decision requires us to

     determine whether the challenged “capacity use” fees are monetary land-use
                   ANDERSON CREEK PARTNERS, L.P. V. COUNTY OF HARNETT

                                         2022-NCSC-93

                                       Opinion of the Court



     exactions subject to constitutional review under the “essential nexus” and “rough

     proportionality” test articulated by the United States Supreme Court in Nollan v.

     California Coastal Commission, 483 U.S. 825 (1987); Dolan v. City of Tigard, 512 U.S.

     374 (1994); and Koontz v. St. Johns River Water Management District, 570 U.S. 595

     (2013). After careful consideration of the parties’ arguments in light of the record

     and the applicable law, we reverse the decision of the Court of Appeals and remand

     this case to Superior Court, Harnett County, for further proceedings not inconsistent

     with this opinion.

                                 I.   Factual Background

     A. Substantive Facts

¶2         On 20 October 1980, the Harnett County Board of Commissioners established

     the Buies Creek-Coats Water and Sewer District for the purpose of collecting and

     treating wastewater within the District’s boundaries. On 23 July 1984, the County

     and the District entered an interlocal agreement pursuant to which the County

     agreed to operate the District’s water and sewer systems.       In resolving a legal

     challenge to the 1984 agreement, this Court held that counties had the authority to

     enter into interlocal cooperative agreements providing for the operation of a water

     and sewer system on behalf of a water and sewer district and to exercise all “rights,

     powers, and functions granted to water and sewer districts” in the course of doing so,

     McNeill v. Harnett County, 327 N.C. 552, 558–59 (1990) (citing N.C.G.S. § 153A-275
                      ANDERSON CREEK PARTNERS, L.P. V. COUNTY OF HARNETT

                                          2022-NCSC-93

                                        Opinion of the Court



     (1987)), with the powers that the County was authorized to exercise including the

     District’s authority to “establish, revise, and collect rates, fees or other charges and

     penalties for the use of or the services furnished or to be furnished by any sanitary

     sewer system, water system or sanitary sewer and water system of the district[,]” id.

     (quoting N.C.G.S. § 162A-88 (1987)).

¶3         As of 1998, the County had established eight water and sewer districts for the

     purpose of managing water and wastewater services throughout its entire land area.

     In May 1998, the County and the districts entered a joint interlocal agreement which

     governed the manner in which the County operated each district’s water and sewer

     systems.   In the 1998 agreement, the County and the districts agreed that the

     districts would lease all of their real and personal property to the County, that the

     districts would transfer their financial and intangible assets to the County, that the

     County would assume most of the districts’ liabilities, and that the County’s

     Department of Public Utilities would “administer all operations and maintenance of”

     the water and sewer systems in each district. In addition, the County agreed to

     “[e]stablish and revise from time to time schedules of rates, fees, charges, and

     penalties for the use of or the water and sewer services furnished and to bill and

     collect same.”

¶4         On 1 July 2016, acting in accordance with the 1998 Agreement, the County

     adopted an ordinance “for the purpose of establishing a schedule of rents, rates, fees,
              ANDERSON CREEK PARTNERS, L.P. V. COUNTY OF HARNETT

                                      2022-NCSC-93

                                   Opinion of the Court



charges and penalties for the use of and services furnished by water supply and

distribution systems and sewer collections systems owned or operated by [the

Department of Public Utilities].” Section 28(h) of the ordinance provides for the

collection of “capacity use” fees for the purpose of “partially recover[ing] directly from

new customers the costs of capacity of the utility system to serve them.” More

specifically, the ordinance provides that, for each new residential connection to a

water or sewer system owned or operated by the County, the landowner must pay a

one-time, non-negotiable fee of $1,000 for water service and $1,200 for sewer service,

with the landowner being required to make the required payment prior to the

County’s concurrence in the landowner’s application to the North Carolina

Department of Environment and Natural Resources1 for the issuance of the required

water and/or sewer permits.        According to the ordinance, “such charges are

reasonable and necessary and result in a more equitable and economically efficient

method of recovery of such costs to handle new growth and to serve new customers

without placing an additional financial burden on existing customers solely through

inordinate enhancement of water and sewer rates.” Plaintiffs, who are engaged in

the business of developing property in Harnett County, have paid the “capacity use”




      1The Department of Environment and Natural Resources is now the Department of
Environmental Quality.
                   ANDERSON CREEK PARTNERS, L.P. V. COUNTY OF HARNETT

                                         2022-NCSC-93

                                       Opinion of the Court



     fees required pursuant to the ordinance in the course of their development-related

     activities.

     B. Procedural History

¶5          On 1 March 2017, the Anderson Creek plaintiffs filed a complaint in which

     they sought (1) a declaration that the County lacked the statutory authority to adopt

     and enforce the ordinance; (2) a declaration that the adoption and enforcement of the

     ordinance violated the Anderson Creek plaintiffs’ rights to equal protection and

     substantive due process pursuant to Article I, Section 19 of the North Carolina

     Constitution; (3) a refund of all “capacity use” fees that had been paid to the County

     along with prejudgment interest; (4) an award of costs and attorney’s fees; (5) an

     accounting for all “capacity use” fees that the Anderson Creek plaintiffs had paid to

     the County; and (6) the entry of an order allowing the Anderson Creek plaintiffs to

     deposit all future “capacity use” fees into an escrow account pending the entry of a

     final judgment in this case. The Anderson Creek plaintiffs claimed to have paid more

     than $25,000 in “capacity use” fees to the County pursuant to the ordinance.

¶6          On 19 May 2017, the County filed an amended answer denying the material

     allegations of the complaint, asserting numerous affirmative defenses, advancing

     counterclaims for breach of various agreements into which the individual Anderson

     Creek plaintiffs had entered with the County, and seeking the imposition of sanctions
                   ANDERSON CREEK PARTNERS, L.P. V. COUNTY OF HARNETT

                                          2022-NCSC-93

                                        Opinion of the Court



     against counsel for the Anderson Creek plaintiffs.2 On 16 March 2018, the Anderson

     Creek plaintiffs amended their complaint to add claims for breach of a 2018

     settlement agreement between Anderson Creek Partners and the County and a

     declaration concerning the severability of a provision contained in that agreement

     addressing any future determination that the relevant “capacity use” fee payments

     were unlawful. On 1 February 2018, the County filed an answer to the Anderson

     Creek plaintiffs’ amended complaint and asserted an additional counterclaim seeking

     a declaration that the County had the authority to collect the challenged “capacity

     use” fees.3 On 12 February 2018, the County filed a motion seeking the entry of

     judgment in its favor with respect to all but one of the claims that had been asserted

     in the amended complaint and a motion to join necessary parties or, in the

     alternative, a motion for permissive joinder of parties.

¶7         On 19 July 2017, plaintiff PF Development Group, LLC, filed a complaint

     asserting six claims for relief against the County that were identical to those set out

     in the initial complaint filed by the Anderson Creek plaintiffs. On 8 November 2018,

     the trial court consolidated the two cases, entered an order granting the County’s

     motion for judgment on the pleadings with respect to all but one of the claims asserted



           2The County’s initial responsive pleading is not contained in the record on appeal.
           3 Although the County’s answer to the amended complaint was filed before the
     Anderson Creek plaintiffs received authorization from the trial court to amend their
     complaint, no party has raised any issues about the timeliness of either the amended
     complaint or the amended answer or the parties’ authority to file either document.
                   ANDERSON CREEK PARTNERS, L.P. V. COUNTY OF HARNETT

                                           2022-NCSC-93

                                        Opinion of the Court



     by the Anderson Creek plaintiffs and all of the claims asserted by PF Development

     and dismissing those claims with prejudice and concluded that its substantive

     decision had rendered the County’s joinder motions moot. Plaintiffs noted an appeal

     to the Court of Appeals from the trial court’s order.

     C. Court of Appeals Decision

¶8         In seeking relief from the trial court’s orders before the Court of Appeals,

     plaintiffs argued that the trial court had erred by entering judgment on the pleadings

     in favor of the County on the grounds that (1) the pleadings disclosed the existence of

     genuine issues of material fact; (2) the 1998 Agreement did not provide the County

     with the authority afforded to water and sewer districts by N.C.G.S. § 162A-88 to

     collect fees for water and sewer service “to be furnished;” and (3) plaintiffs had alleged

     a valid claim that the challenged “capacity use” fees were an “unconstitutional

     condition” for permit approval that failed to satisfy the “essential nexus” and “rough

     proportionality” requirements articulated in Koontz. In addition, plaintiffs contended

     that the trial court had erred by taking judicial notice of the 1984 and 1998

     agreements without giving plaintiffs an adequate opportunity to challenge that

     decision.

¶9         In rejecting plaintiffs’ challenges to the trial court’s order, the Court of Appeals

     began by observing that “[j]udicial notice is appropriate where a fact is ‘not subject to

     reasonable dispute in that it is either (1) generally known within the territorial
                     ANDERSON CREEK PARTNERS, L.P. V. COUNTY OF HARNETT

                                             2022-NCSC-93

                                          Opinion of the Court



       jurisdiction of the trial court or (2) capable of accurate and ready determination by

       resort to sources whose accuracy cannot reasonably be questioned,’ ” Anderson Creek

       Partners, L.P. v. Cnty. of Harnett, 275 N.C. App. 423, 429 (2020) (quoting N.C.G.S.

       § 8C-1, Rule 201 (2017)), and that trial court decisions to judicially notice particular

       facts or items are subject to review on appeal only for abuse of discretion, id. at 429–

       30 (citing Muteff v. Invacare Corp., 218 N.C. App. 558, 568 (2012)). After noting that

       “important public documents will be judicially noticed,” id. at 429 (quoting State ex

       rel Utils. Comm’n v. S. Bell Tel. & Tel. Co., 289 N.C. 286, 287 (1976)), the Court of

       Appeals determined that the 1984 and 1998 agreements “are public contracts

       between government entities” that are “subject to public review” that and “their

       existence is therefore ‘not subject to reasonable dispute,’ ” id. at 430. In addition, the

       Court of Appeals reasoned that “[t]he agreements are important public documents

       germane to the resolution of this case” and that “some of the [plaintiffs] reference—

       or even incorporate—the 1998 Agreement in their pleadings.” Id. As a result, the

       Court of Appeals concluded, the trial court did not abuse its discretion by judicially

       noticing the 1984 and 1998 agreements. Id.

¶ 10         Secondly, the Court of Appeal held that, while the relevant statutory

       provisions “authorized the County only to assess fees for the ‘contemporaneous use’

       of its water and sewer systems, and otherwise ‘clearly and unambiguously fail[ed] to

       give [the County] the essential prospective charging power needed to assess [the
               ANDERSON CREEK PARTNERS, L.P. V. COUNTY OF HARNETT

                                        2022-NCSC-93

                                      Opinion of the Court



fees,]” id. at 432 (alterations in original) (quoting Quality Built Homes, Inc. v. Town

of Carthage, 369 N.C. 15, 22 (2016) (Quality Built Homes I)), the water and sewer

districts did have the authority to collect fees for service to be provided in the future

given that, unlike N.C.G.S. §§ 153A-277(a) or 160A-314(a), which govern the

authority of counties and cities, respectively, to set rates for water and sewer service,

N.C.G.S. § 162A-88 allowed water and sewer districts to set rates for “services

furnished or to be furnished,” id. at 433 (emphasis added).4 In addition, the Court of

Appeals observed that “local government entities may generally cooperate through

interlocal agreements to carry out their purposes,” id. (citing N.C.G.S. §§ 153A-275,

153A-278 (2015)), and determined that, in accordance with our decision in McNeill,

“a county may contract with another local government entity to enable the county to

exercise authority given to that entity,” id. As a result, even though the County

lacked the authority to charge fees for water and sewer service to be provided in the

future, the water and sewer districts operating in Harnett County had the authority

to do so and were free to enter into contracts with the County pursuant to which the

County was entitled to exercise the authority that had been granted to the water and


       4In 2017, the General Assembly amended N.C.G.S. §§ 153A-277(a) and 160A-314(a)
to permit cities and counties to establish prospective fees like those at issue here. See Public
Water and Sewer System Development Fee Act, S.L. 2017- 138, §§ 3, 4, 2017 N.C. Sess. Laws
996, 1000. However, the amended language did not become effective until 1 October 2017,
with the General Assembly having specified that “[n]othing in this act provides retroactive
authority for any system development fee, or any similar fee for water or sewer services to be
furnished, collected by a local governmental unit prior to October 1, 2017.” Id., § 11, 2017
N.C. Sess. Laws at 1002.
                     ANDERSON CREEK PARTNERS, L.P. V. COUNTY OF HARNETT

                                             2022-NCSC-93

                                          Opinion of the Court



       sewer districts. Id. at 433–34. For that reason, the Court of Appeals concluded that

       “the only way the County could have had the authority to charge any prospective fees

       would be pursuant to an interlocal agreement through which the county could

       exercise authority held by the [d]istricts.” Id. at 434.

¶ 11         Thirdly, the Court of Appeals held that, since “the 1998 Agreement granted

       the County the ability to exercise the [d]istricts’ prospective fee-collecting authority,”

       the pleadings “failed to present a material issue of fact regarding the County’s

       authority to collect prospective fees.” Id. at 436. In rejecting plaintiffs’ contention

       that the record revealed the existence of a genuine issue of material fact concerning

       the extent to which the County either managed infrastructure owned by the districts

       or operated its own facilities, the Court of Appeals determined that this distinction

       was immaterial on the grounds that, “[r]egardless of whether the County is operating

       its own physical water and sewer infrastructure, the [d]istricts’ infrastructure,

       infrastructure it acquired from the [d]istricts, or a combination thereof, the issue is

       whether the County had the authority to use any means to assess prospective fees for

       water and sewer services to be furnished in the future.” Id. As a result, the Court of

       Appeals held that the trial court did not err in concluding that the 1998 agreement

       permitted the County to exercise the districts’ fee-collecting authority “by any legal

       means.” Id. at 437.
                     ANDERSON CREEK PARTNERS, L.P. V. COUNTY OF HARNETT

                                            2022-NCSC-93

                                          Opinion of the Court



¶ 12         Finally, the Court of Appeals addressed plaintiffs’ contention that the record

       revealed the existence of a genuine issue of material fact concerning the extent to

       which the challenged “capacity use” fees were subject to “unconstitutional conditions”

       analysis pursuant to Koontz. Id. The Court of Appeals noted that, in accordance with

       Nollan and Dolan, “the government is allowed to condition approval of land-use

       permits by requiring the landowner to mitigate the impact of his or her proposed use.”

       Anderson Creek Partners, 275 N.C. App. at 438 (citing Dolan, 512 U.S. at 391; Nollan,

       483 U.S. at 837). As part of this process, the Court of Appeals determined that “[t]he

       government may require that the landowner agree to a particular public use of the

       landowner’s real property, as long as there is an ‘essential nexus’ and ‘rough

       proportionality’ between the public impact of the landowner’s proposed developments

       and the government’s requirements.” Id. (citing Nollan, 438 U.S. at 837; Dolan, 512

       U.S. at 391). According to the Court of Appeals, Koontz extended the “essential

       nexus” and “rough proportionality” test enunciated in Nollan and Dolan to encompass

       demands that a landowner make a monetary payment in exchange for permit

       approval “where there is a ‘direct link between the government’s demand and a

       specific parcel of property.’ ” Id. (quoting Koontz, 570 U.S. at 614).

¶ 13         In the Court of Appeals’ view, the challenged fees “were categorized as impact

       fees and referred to as ‘capacity use fees,’ despite the County’s requirement that the

       fees be paid prior to approval of a developer’s permits.”           Id. at 439.   After
              ANDERSON CREEK PARTNERS, L.P. V. COUNTY OF HARNETT

                                     2022-NCSC-93

                                   Opinion of the Court



acknowledging the Supreme Court’s statement that the “unconstitutional conditions”

doctrine “did not affect the ability of governments to impose property taxes, user fees,

and similar laws and regulations that may impose financial burdens on landowners,”

citing Koontz, 570 U.S. at 615, the Court of Appeals noted that the Supreme Court

had “otherwise provided little guidance on how courts should tread the fine line

between unconstitutional exactions and constitutional, routine taxes and fees” and

pointed out that “the application of the unconstitutional conditions doctrine to

monetary exactions in North Carolina” was a question of first impression, Anderson

Creek Partners, 275 N.C. App. at 439, 441. The Court of Appeals found the decisions

from other jurisdictions upon which plaintiffs relied “regarding the thin line between

unconstitutional exactions and constitutional user fees” to be unpersuasive given that

they were “part of the pre-Koontz division of authority over whether a demand for

money could give rise to an unconstitutional conditions claim under Nollan/Dolan—

a [question] which Koontz,” in the Court of Appeals’ opinion, “settled in the

affirmative.” Id. at 442 (citing Koontz, 570 U.S. at 603). On the contrary, the Court

of Appeals found Dabbs v. Anne Arundel County, 458 Md. 331 (2018), in which

Maryland’s highest court held that generally applicable fees do not implicate the

“unconstitutional conditions” doctrine, to be persuasive. Anderson Creek Partners,

275 N.C. App. at 442.
                     ANDERSON CREEK PARTNERS, L.P. V. COUNTY OF HARNETT

                                            2022-NCSC-93

                                          Opinion of the Court



¶ 14         As the Court of Appeals noted, Dabbs involved a challenge to impact fees that

       the defendant county had collected in connection with the development of real estate

       that were designed to facilitate improvements to the county’s transportation and

       education infrastructure, Dabbs, 458 Md. at 336–38, with these fees having been

       “legislatively-imposed[,] predetermined, based on a specific monetary schedule, and

       applie[d] to any person wishing to develop property in the district,” id. at 353. In

       rejecting arguments similar to those that plaintiffs have advanced in this case, the

       Maryland Court of Appeals concluded in Dabbs that the challenged fees were not

       subject to constitutional scrutiny under Nollan and Dolan because, “unlike Koontz,

       the [challenged ordinance] [did] not direct a [land]owner to make a conditional

       monetary payment to obtain approval of an application for a permit of any particular

       kind, nor [did] it impose the condition on a particularized or discretionary basis.” Id.

       (citations omitted). On the contrary, the Maryland Court of Appeals held that the fee

       at issue in Dabbs “applied on a generalized district-wide basis” rather than having

       been established in the course of determining “whether an actual permit will issue to

       a payor individual with a property interest.” Id. (citing Koontz, 570 U.S. at 628

       (Kagan, J., dissenting) (suggesting that the Supreme Court should “approve the rule,

       adopted in several states, that Nollan and Dolan apply only to permitting fees that

       are imposed ad hoc, and not to fees that are generally applicable”)).
                     ANDERSON CREEK PARTNERS, L.P. V. COUNTY OF HARNETT

                                            2022-NCSC-93

                                          Opinion of the Court



¶ 15          The Court of Appeals concluded that Dabbs was “in harmony with” both Koontz

       and the definition of an “exaction” articulated in Franklin Road Properties v. City of

       Raleigh, 94 N.C. App. 731, 736 (1989) (defining an “exaction” as a fee assessed “in

       lieu of compliance with dedication or improvement provisions” or “reflecting

       [developers’] respective prorated shares of the cost of providing new roads, utility

       systems, parks, and similar facilities serving the entire area”) (citation omitted). In

       the Court of Appeals’ view, “[t]his definition did not include fees assessed on a

       generally applicable basis in a static quantity indifferent to the particular developers’

       prorated share of any resulting impact.” Anderson Creek Partners, 275 N.C. App. at

       443. As a result, the Court of Appeals held that

                    impact and user fees which are imposed by a municipality
                    to mitigate the impact of a developer’s use of property,
                    which are generally imposed upon all developers of real
                    property located within that municipality’s geographic
                    jurisdiction, and which are consistently imposed in a
                    uniform, predetermined amount without regard to the
                    actual impact of the developers’ project do not invoke
                    scrutiny as an unconstitutional condition under
                    Nollan/Dolan nor under North Carolina precedent.

       Id.   In view of the fact that the “capacity use” fees at issue in this case “are

       predetermined, set out in the [ordinance], and non-negotiable” and “are not assessed

       on an ad hoc basis or dependent upon the landowner’s particular project,” the Court

       of Appeals concluded that they did not come within the ambit of the approach adopted

       in Koontz. Id. In other words, the Court of Appeals held that, even though the
                     ANDERSON CREEK PARTNERS, L.P. V. COUNTY OF HARNETT

                                            2022-NCSC-93

                                          Opinion of the Court



       challenged fees “are assessed in conjunction with the landowners’ intent to make use

       of real property located within the County’s jurisdiction,” they differ from the type of

       fee that is subject to the “unconstitutional conditions” doctrine because, “unlike the

       conditions imposed in Koontz, the County does not view a landowner’s proposed

       project and then make a demand based upon that specific parcel of real property.” Id.

¶ 16         The Court of Appeals noted that Dabbs could be distinguished from this case

       on the grounds that the challenged water and sewer “capacity use” fee was “assessed

       prior to the County’s grant of building permits, thus making [it] a condition of

       approval,” and that Dabbs “expressly [rested], in part, on the fact that the fees at

       issue were not ‘a conditional monetary payment to obtain approval of an application

       for a permit of any particular kind[.]’ ” Id. at 444 (quoting Dabbs, 458 Md. at 353)

       (emphasis in original). According to the Court of Appeals, “this distinction” “speaks

       directly to the type of coercive harms that the United States Supreme Court sought

       to prevent in Koontz,” that is, “to prevent the government from leveraging its

       legitimate interest in mitigating harms by imposing ‘[e]xtortionate demands’ which

       may ‘pressure [a] [land]owner into voluntarily giving up property for which the Fifth

       Amendment would otherwise require just compensation.’ ” Id. (quoting Koontz, 570

       U.S. at 605–06). In the Court of Appeals’ view, this “distinction [was not] material in

       this case” because, regardless of “whether the [f]ees were to be paid prior to or after

       [plaintiffs] began their projects, the fees were predetermined and are uniformly
                     ANDERSON CREEK PARTNERS, L.P. V. COUNTY OF HARNETT

                                                2022-NCSC-93

                                          Opinion of the Court



       applied—not levied against [plaintiffs] on an ad hoc basis—and thus do not suggest

       any intent by the County to bend the will or twist the arm of [plaintiffs].” Id. As a

       result, the Court of Appeals held that plaintiffs had “failed to present a constitutional

       takings claim under current federal and state unconstitutional conditions

       jurisprudence as a matter of law.” Id. This Court allowed plaintiffs’ discretionary

       review petitions for the purpose of examining “[w]hether the ‘essential nexus’ and

       ‘rough proportionality’ test under the application of the doctrine of unconstitutional

       conditions to land-use exactions applies to generally applicable legislative impact

       fees” and “[w]hether the pleadings demonstrate a genuine issue of material fact as to

       whether the County’s ‘capacity use’ fees, as applied to [p]laintiffs, ha[ve] an ‘essential

       nexus’ and ‘rough proportionality’ to the impact of [p]laintiff’s developments on the

       County’s water and sewer systems.”

                                          II.     Analysis

       A. Standard of Review

¶ 17         The purpose of a motion for judgment on the pleadings pursuant to N.C.G.S.

       § 1A-1, Rule 12(c), “is to dispose of baseless claims or defenses when the formal

       pleadings reveal their lack of merit,” with the entry of judgment on the pleadings

       being appropriate when “all the material allegations of fact are admitted in the

       pleadings and only questions of law remain.” Ragsdale v. Kennedy, 286 N.C. 130, 137

       (1974). In deciding whether to grant or deny a motion for judgment on the pleadings,
                     ANDERSON CREEK PARTNERS, L.P. V. COUNTY OF HARNETT

                                            2022-NCSC-93

                                          Opinion of the Court



       “[t]he trial court is required to view the facts and permissible inferences in the light

       most favorable to the nonmoving party,” with “[a]ll well pleaded factual allegations

       in the nonmoving party’s pleadings [being] taken as true and all contravening

       assertions in the movant’s pleadings [being] taken as false.” Id. “A party seeking

       judgment on the pleadings must show that the complaint fails to allege facts

       sufficient to state a cause of action or admits facts which constitute a complete legal

       bar thereto.” DiCesare v. Charlotte-Mecklenburg Hosp. Auth., 376 N.C. 63, 70 (2020)

       (cleaned up). We review a trial court’s ruling granting or denying a motion for

       judgment on the pleadings using a de novo standard of review. Id. (citing Old

       Republic Nat’l Title Ins. Co. v. Hartford Fire Ins. Co., 369 N.C. 500, 507 (2017)).

       B. The Unconstitutional Conditions Doctrine and Land-Use Exactions

¶ 18         According to the “unconstitutional conditions” doctrine, “the government may

       not deny a benefit to a person because he [or she] exercises a constitutional right,”

       Regan v. Taxation With Representation of Wash., 461 U.S. 540, 545 (1983) (citing

       Perry v. Sinderman, 408 U.S. 593, 597 (1972)), which “vindicates the Constitution’s

       enumerated rights by preventing the government from coercing people into giving

       them up,” Koontz, 570 U.S. at 604. Nollan and Dolan “involve a special application”

       of the “unconstitutional conditions” doctrine “that protects the Fifth Amendment

       right to just compensation for property the government takes when owners apply for

       land-use permits.” Id. Those cases recognize that, in instances involving “land-use
              ANDERSON CREEK PARTNERS, L.P. V. COUNTY OF HARNETT

                                     2022-NCSC-93

                                   Opinion of the Court



exactions,” applicants for land use permits “are especially vulnerable to the type of

coercion that the unconstitutional doctrine prohibits because the government often

has broad discretion to deny a permit that is worth far more than property it would

like to take,” thereby creating a situation in which the government can “pressure an

owner into voluntarily giving up property for which the Fifth Amendment would

otherwise require just compensation.” Id. at 604–05 (citing Dolan, 512 U.S. at 385;

Nollan, 483 U.S. at 831). On the other hand, Nollan and Dolan acknowledge that

“many proposed land uses threaten to impose costs on the public that dedications of

property can offset” and that “[i]nsisting that landowners internalize the negative

externalities of their conduct is a hallmark of responsible land-use policy,” with the

Supreme Court having “long sustained such regulations against constitutional

attack.” Id. at 605 (citing Village of Euclid v. Ambler Realty Co., 272 U.S. 365 (1926)).

As a result, Nollan and Dolan sought to accommodate these two concerns by allowing

the government to condition approval of a land-use permit application on the

landowner’s agreement to dedicate a portion of his or her property to public use if

there is an “essential nexus” and “rough proportionality” between the property that

the government demands and the social costs of the landowner’s proposed use for the

remaining property, Dolan, 512 U.S. at 391; Nollan, 483 U.S. at 837, with this

arrangement serving to “enable permitting authorities to insist that [permit]

applicants bear the full costs of their proposals while still forbidding the government
                     ANDERSON CREEK PARTNERS, L.P. V. COUNTY OF HARNETT

                                            2022-NCSC-93

                                          Opinion of the Court



       from engaging in ‘out-and-out . . . extortion’ that would thwart the Fifth Amendment

       right to just compensation.” Koontz, 570 U.S. at 606 (quoting Dolan, 512 U.S. at 387).

¶ 19         In Koontz, the Supreme Court extended the requirement to show an “essential

       nexus” and “rough proportionality” to cases involving “monetary exactions.” Id. at

       612. Koontz arose when a Florida resident sought to develop a portion of his property

       by raising its elevation to make the land suitable for building, grading the land at the

       southern edge of the building site down to the height of nearby high-voltage electrical

       lines, and installing a dry-bed pond to retain and release stormwater runoff from the

       proposed building and associated parking lot. Id. at 601. According to Florida law,

       the plaintiff first had to obtain a Wetland Resources Management permit, which

       “require[d] that permit applicants wishing to build on wetlands offset the resulting

       environmental damage by creating, enhancing, and preserving wetlands elsewhere.”

       Id. In an attempt to satisfy this requirement, the plaintiff offered to provide a

       conservation easement on the southern 11-acre portion of his 14.9-acre property that

       would have precluded the possibility of future development. Id. In response, the St.

       Johns River Water Management District, the entity responsible for reviewing the

       plaintiff’s permit application, proposed that the plaintiff limit the size of his

       development to a single acre and make the remaining 13.9 acres subject to a

       conservation easement. Id. In the alternative, the District offered to accept the
                     ANDERSON CREEK PARTNERS, L.P. V. COUNTY OF HARNETT

                                             2022-NCSC-93

                                           Opinion of the Court



       plaintiff’s original proposal if he agreed to pay for improvements to property that the

       District already owned at another location. Id. at 602.

¶ 20          In addressing the plaintiff’s claim that the District’s alternative proposal

       resulted in a taking of property without just compensation, the Florida Supreme

       Court concluded that the Nollan/Dolan rule was inapplicable “because the subject of

       the exaction at issue [in the case] was money rather than a more tangible interest in

       real property.” Id. at 612 (citing St. Johns River Water Mgmt. Dist. v. Koontz, 77

       So.3d 1220, 1230 (Fla. 2011)).       On further review, however, the United States

       Supreme Court observed that, “if we accepted this argument[,] it would be very easy

       for land-use permitting officials to evade the limitations of Nollan and Dolan” by

       “simply giv[ing] the [land]owner a choice of either surrendering an easement or

       making a payment equal to the easement’s value.” Id. In the Court’s view, since

       “[s]uch so-called ‘in lieu of’ fees’ ” were “functionally equivalent to other types of land

       use exactions,” they “must satisfy the nexus and rough proportionality requirements

       of Nollan and Dolan.” Id.

¶ 21          On the other hand, the Supreme Court also stated that “[i]t is beyond dispute

       that taxes and user fees are not takings,” so that its decision had no bearing upon

       “the ability of governments to impose property taxes, user fees, and similar laws and

       regulations that may impose financial burdens on property owners.”             Id. at 615

       (cleaned up). According to the Supreme Court, “[t]he fulcrum this case turns on is
                     ANDERSON CREEK PARTNERS, L.P. V. COUNTY OF HARNETT

                                            2022-NCSC-93

                                         Opinion of the Court



       the direct link between the government’s demand and a specific parcel of property”

       and therefore Koontz

                    implicate[d] the central concern of Nollan and Dolan: the
                    risk that the government may use its substantial power
                    and discretion in land-use permitting to pursue
                    governmental ends that lack an essential nexus and rough
                    proportionality to the effects of the proposed new use of the
                    specific property at issue, thereby diminishing without
                    justification the value of the property.

       Id. at 614. As a result, the Supreme Court held that “the government’s demand for

       property from a land-use permit applicant must satisfy the requirements of Nollan

       and Dolan even when the government denies the permit and even when its demand

       is for money.” Id. at 619.

¶ 22         Neither party has cited, nor has our own research discovered, any North

       Carolina precedent other than the Court of Appeals’ decision in this case that

       addresses the applicability of the “unconstitutional conditions” doctrine to monetary

       exactions since the Supreme Court decided Koontz in 2013. In Batch v. Town of

       Chapel Hill, which was decided prior to Koontz, the plaintiff applied to the town for

       the issuance of a permit authorizing the subdivision of a 20-acre tract of property

       located within the town’s extraterritorial jurisdiction into eleven lots. 92 N.C. App.

       601, 603 (1989), rev’d on other grounds, 326 N.C. 1 (1990). Although the plaintiff

       revised her application in response to concerns expressed by the town’s planning staff,

       the planning staff ultimately recommended that the plaintiff’s application be denied
                     ANDERSON CREEK PARTNERS, L.P. V. COUNTY OF HARNETT

                                             2022-NCSC-93

                                           Opinion of the Court



       because, among other things, the plaintiff had “failed to indicate on her subdivision

       plat an intent to dedicate to the Town of Chapel Hill a right-of-way through her

       property for the proposed Laurel Hill Parkway.” Id. The Chapel Hill Town Council

       adopted the planning staff’s recommendation on the grounds that the plaintiff’s

       application was “not consistent with the orderly growth and development of the

       [t]own” as contemplated in the town’s land use plan and “[did] not have streets which

       coordinate with existing and planned streets and highways as required” by town

       ordinance. Id. at 603–04. In seeking relief from the town’s decision, the plaintiff

       asserted that it (1) violated her due process rights; (2) resulted in an unconstitutional

       taking of her property; (3) deprived her of the equal protection of the laws; (4) worked

       a temporary taking of her property; (5) violated her civil rights under 42 U.S.C.

       § 1983; and (6) involved an inverse condemnation of her property actionable pursuant

       to N.C.G.S. § 40A-51. Id. at 604.

¶ 23         In seeking to defend an order granting summary judgment in her favor on

       appeal, the plaintiff argued that “the conditions imposed by the town were unlawful

       exactions of defendant’s property and [are subject to] the Fifth Amendment

       regulatory taking doctrine enunciated in [Nollan].” Id. at 612. The Court of Appeals

       agreed with the plaintiff’s contention, holding that the requirement that the plaintiff

       dedicate a right-of-way for the future Laurel Hill Parkway was “an exaction with

       Fifth Amendment implications” and defining an “exaction” as
              ANDERSON CREEK PARTNERS, L.P. V. COUNTY OF HARNETT

                                     2022-NCSC-93

                                  Opinion of the Court



             a condition of development permission that requires a
             public facility or improvement to be provided at the
             developer’s expense. Most exactions fall into one of four
             categories: (1) requirements that land be dedicated for
             street rights-of-way, parks, or utility easements and the
             like; (2) requirements that improvements be constructed or
             installed on land so dedicated; (3) requirements that fees
             be paid in lieu of compliance with dedication or
             improvement provisions; and (4) requirements that
             developers pay “impact” or “facility” fees reflecting their
             respective prorated shares of the cost of providing new
             roads, utility systems, parks, and similar facilities serving
             the entire area.

Id. at 613 (emphasis added) (quoting Richard D. Ducker, “Taking” Found for Beach

Access Dedication Requirement, 30 Local Gov’t Law Bulletin 2, Institute of

Government (1987)). After acknowledging that “[n]ot all exactions are constitutional

takings” and that determining which exactions were and were not constitutionally

permissible required identification of “when an individual property owner should pay

for community improvement and when that cost fairly lies with the ‘public as a

whole,’ ” id. at 614–15 (quoting Nollan, 483 U.S. at 836 n.4), the Court of Appeals,

relying, in part, upon statutory authority delegated to municipalities by the General

Assembly, adopted a “rational nexus test” for the purpose of “guid[ing] the trial court

in evaluating when an exaction is tantamount to a taking,” stating that,

             [t]o determine whether an exaction amounts to an
             unconstitutional taking, the court shall: (1) identify the
             condition imposed; (2) identify the regulation which caused
             the condition to be imposed; (3) [and] determine whether
             the regulation substantially advances a legitimate state
             interest.   If the regulation substantially advances a
                      ANDERSON CREEK PARTNERS, L.P. V. COUNTY OF HARNETT

                                              2022-NCSC-93

                                            Opinion of the Court



                     legitimate state interest, the court shall then determine (4)
                     whether the condition imposed advances that interest; and
                     (5) whether the condition imposed is proportionally related
                     to the impact of the development.

       Id. at 621 (emphasis in original). After conducting what it believed to be the required

       analysis, the Court of Appeals held that the challenged condition failed to satisfy the

       final component of this “rational nexus” test because it was “not proportionately

       related to the impact of the development” and there was “no commensurate benefit

       to the subdivision for its forfeit of land to preserve the Parkway Plan.” Id. at 622.5

¶ 24          Shortly after deciding Batch, the Court of Appeals applied the “rational nexus

       test” in evaluating the validity of a determination made by the City of Raleigh in

       enforcing its setback ordinance by refusing to approve the plaintiff’s application for a

       building permit unless the plaintiff agreed to dedicate a portion of its property for use

       in widening a portion of the adjacent public street and to pay for the necessary paving

       work. Franklin Road Properties, 94 N.C App. at 736–37. Although the “rational

       nexus” test and definition of “exaction” utilized in these cases antedated the Supreme


              5  Although this Court subsequently reversed the Court of Appeals’ decision in Batch,
       our decision rested upon a determination that the town had the authority to deny the
       plaintiff’s permit application on the grounds that the proposed subdivision plan failed to
       comply and coordinate with the town’s transportation plan, as required by a municipal
       ordinance. Batch, 326 N.C. at 12–13. In addition, we determined that the trial court erred
       by making its own findings of fact concerning the Town’s justification for denying the
       plaintiff’s permit application because those findings were not supported by the evidence in
       the record. Id. at 12. In light of these determinations, we concluded that we did not need to
       consider the lawfulness of the other reasons upon which the Town relied in denying the
       plaintiff’s permit application, expressly declining “to review or decide any of plaintiff’s
       constitutional claims or other issues arising in her complaint.” Id. at 14.
                     ANDERSON CREEK PARTNERS, L.P. V. COUNTY OF HARNETT

                                            2022-NCSC-93

                                         Opinion of the Court



       Court’s decisions in Dolan and Koontz, the Court of Appeals appropriately recognized

       in this case that the “rational nexus” test enunciated in Batch closely resembles the

       “essential nexus” and “rough proportionality” requirements set out in Nollan and

       Dolan and that Franklin Road anticipated, at least to some extent, the Supreme

       Court’s application of those criteria to “monetary exactions” in Koontz. Anderson

       Creek Partners, 275 N.C. App. at 441–42. As a result, we find Batch and Franklin

       Road helpful in resolving the issues that are before us in this case.

       C. Classification of the “Capacity Use Fee”

¶ 25         A crucial, albeit non-dispositive, determination that we must make at the

       beginning of our analysis is the manner in which the “capacity use” fees at issue in

       this case should be classified. The County, on the one hand, contends that the

       relevant payments are nothing more than the sort of “user fees” that we discussed in

       Homebuilders Association of Charlotte v. City of Charlotte, 336 N.C. 37 (1994), and

       that the United States Supreme Court discussed in decisions such as United States

       v. Sperry Corporation, 493 U.S. 52, 53 (1989). Plaintiffs, on the other hand, assert

       that the “capacity use” fees at issue in this case are “impact fees” that result in an

       “exaction” as the Court of Appeals defined that term in Batch. 92 N.C. App. 613. In

       our view, plaintiffs have the better of this disagreement.

¶ 26         As we clearly determined in Quality Built Homes I, “impact fees,” which are

       designed to “offset [the] costs to expand [water and sewer] system[s] to accommodate
                     ANDERSON CREEK PARTNERS, L.P. V. COUNTY OF HARNETT

                                            2022-NCSC-93

                                          Opinion of the Court



       development,” are not the same as “user fees,” which are associated with the

       contemporaneous provision of water and sewer service. 369 N.C. at 17, 21. According

       to a well-recognized treatise concerning North Carolina land use law, impact fees are

       “assessments upon the owners or developers of land made by local governments to

       recoup the capital costs for services needed to serve new development” and are

       collected as an alternative to the use of general tax revenues “to finance the new

       roads, water, sewers, fire stations, public safety services, parks, schools, and other

       public facilities that must be provided to service new development.” David C. Owens,

       Land Use Law in North Carolina, p. 110 (3d ed. 2020). “User fees,” on the other hand,

       are “charge[s] assessed for the use of a particular item or facility,” User Fee, Black’s

       Law Dictionary (11th ed. 2019), include fees intended to cover the cost of regulatory

       services provided by the relevant unit of government, Homebuilders Ass’n of

       Charlotte, 336 N.C. at 42, and are generally upheld in the event that they are

       reasonable, id. at 46. See also Sperry Corp., 493 U.S. at 62 (holding that a fee

       deducted from money recovered by American claimants appearing before the Iran-

       United States Claims Tribunal that was intended to recoup the costs of administering

       the tribunal was a reasonable user fee rather than an unconstitutional taking).

¶ 27         Although the County labeled the payments at issue in this case as “capacity

       use” fees and has denied that they constituted “impact fees,” the Court of Appeals

       correctly treated these payments as “impact fees.” See Anderson Creek Partners, 275
               ANDERSON CREEK PARTNERS, L.P. V. COUNTY OF HARNETT

                                        2022-NCSC-93

                                     Opinion of the Court



N.C. App. at 439. As the County admits in its brief, the challenged “capacity use”

fees are intended to “cover the cost of expanding the infrastructure of the water and

sewer system to accommodate the new development,” a description that falls squarely

within the definition of an “impact fee” discussed above.6 The fees at issue in this

case are not water and sewer service fees, paid by customers at a fixed rate in

accordance with their monthly metered water and sewer usage for the purpose of

paying for the service that they used. In addition, the challenged fees are not “tap-

on fees” paid at the time that individual lots are connected to the County’s water and

sewer system.7 Instead, the fees at issue in this case are intended to provide the

County with a contribution toward the cost of expanding its water and sewer

infrastructure to account for the additional customers that will be added as a result

of the developer’s development. Thus, the “capacity use” fees at issue in this case,

which are not intended to cover the cost of any service that is currently being provided

to the person paying them “at the time of actual use,” Quality Built Homes, I, 369

N.C. at 21, are clearly different from those at issue in Homebuilders Association of

Charlotte, which were specifically intended to “cover the costs of regulatory services

provided by the city,” including the labor costs associated with reviewing permit


       6 As an aside, we note that the amicus curiae brief filed by the North Carolina Water
Quality Association and the National Association of Clean Water Agencies in support of the
County consistently refers to the challenged “capacity use” fees as “impact fees.”
       7 The parties dispute whether plaintiffs have been charged separate “tap-on fees” in

addition to the “capacity use fees,” but resolution of that factual question is not germane to
the issue that is before us in this case.
                     ANDERSON CREEK PARTNERS, L.P. V. COUNTY OF HARNETT

                                            2022-NCSC-93

                                          Opinion of the Court



       applications, 336 N.C. at 45. As a result, for all of these reasons, we hold that the

       challenged “capacity use fees” are properly categorized as impact fees rather than

       “user fees,” a determination that renders much of the authority upon which the

       County relies inapplicable.

¶ 28         In addition, we conclude that the challenged “capacity use” fees are “exactions”

       as the Court of Appeals used that term in Batch and as contemplated by the Supreme

       Court in Koontz. As we have already noted, the definition of “exaction” set out in

       Batch encompasses both “requirements that land be dedicated for street rights-of-

       way, parks, or utility easements” and “requirements that developers pay ‘impact’ or

       ‘facility’ fees reflecting their respective prorated shares of the cost of providing new

       roads, utility systems, parks, and similar facilities serving the entire area.” Batch,

       92 N.C. App. at 613 (emphasis added). Although this Court has yet to specifically

       define the term “exaction” for purposes of North Carolina law, we have not rejected

       the definition that the Court of Appeals adopted in Batch and reiterated in both

       Franklin Road Properties and more recently in TAC Stafford, LLC v. Town of

       Mooresville, 2022-NCCOA-217, ¶ 34. The definition adopted by the Court of Appeals

       in Batch is consistent with that set out in Black’s Law Dictionary, which defines a

       “land-use exaction” as “[a] requirement imposed by a local government that a

       developer dedicate real property for a public facility or pay a fee to mitigate the

       impacts of the project, as a condition of receiving a discretionary land-use approval.”
                     ANDERSON CREEK PARTNERS, L.P. V. COUNTY OF HARNETT

                                            2022-NCSC-93

                                          Opinion of the Court



       Land-Use Exaction, Black’s Law Dictionary (11th ed. 2019). Finally, inclusion of a

       monetary payment within the definition of an “exaction” is, in our view, fully

       consistent with how that term was used in Koontz.          As a result, we adopt the

       definition of “exaction” set forth in the Court of Appeals’ decision in Batch as our own

       and hold that the challenged “capacity use fees” constitute both “impact fees” and

       “monetary exactions.”

       D. Koontz and Generally Applicable Fees

¶ 29         In light of our determination that the challenged “capacity use” fees are

       “impact fees” and “monetary exactions,” we must address the issue of whether those

       fees are subject to the “unconstitutional conditions” doctrine enunciated in Nollan,

       Dolan, and Koontz. According to plaintiffs, any “impact fee” assessed by a local

       government should be treated as a “taking” subject to scrutiny under the

       “unconstitutional conditions” doctrine regardless of whether the relevant fee is

       assessed on an ad hoc basis or pursuant to a uniform, generally applicable

       assessment and regardless of the identity of the governmental entity engaging in the

       “taking.” In plaintiffs’ view, the challenged “capacity use” fees implicate the same

       constitutional concerns that resulted in the adoption of the test delineated in Nollan

       and Dolan.    More specifically, plaintiffs argue that the ordinance requiring the

       payment of “capacity use” fees “does not reflect any supporting analysis or

       methodology that would ensure a sufficient ‘nexus’ or ‘proportionality’ to the ‘impact’
              ANDERSON CREEK PARTNERS, L.P. V. COUNTY OF HARNETT

                                     2022-NCSC-93

                                  Opinion of the Court



of [p]laintiffs’ developments on the County’s water and sewer systems.” See American

Water Works Association, “M1 Manual, Principals of Water Rates, Fees, and Charges”

p. 324 (7th ed. 2017) (identifying the minimum “key criteria” for use in determining

whether a “rational nexus” exists as including system planning criteria financing

criteria, and compliance with state or local laws)). After noting that the County

doubled its capacity use fees between 2005 and the dates upon which they filed their

complaints in 2017, plaintiffs emphasize that the ordinance requires developers to

construct their own water and sewer infrastructure—in addition to paying the

capacity use fees—which must then be deeded to the county, arguing that

             this contributed infrastructure for the County to use in the
             operation of its water and sewer system should reasonably
             be valued and factored into consideration of the true
             “impact” of [p]laintiffs’ developments and whether the fees
             still serve to “mitigate” any impact of the development
             above the value of [p]laintiffs’ infrastructure contributions,
             or if the fees instead lack the necessary “nexus” and
             “proportionality.”

Moreover, plaintiffs point out that “the fact that the 1998 [a]greement between the

County and the [water and sewer] districts provides that the impact fee revenue from

the individual districts [is] commingled in the County’s enterprise funds, without a

separate ‘equitable and pro-rata’ accounting for each [d]istrict, violates ‘nexus’ and

‘proportionality’ principles.” See AWWA Manual p. 343 (providing that a utility

should ensure that impact fees are “managed and used for the facilities needed to

provide service to new development in the utility’s service area.”). For all of these
                     ANDERSON CREEK PARTNERS, L.P. V. COUNTY OF HARNETT

                                            2022-NCSC-93

                                          Opinion of the Court



       reasons, plaintiffs contend that “impact fees inherently give rise to concerns involving

       coercion and fairness which the ‘unconstitutional conditions’ doctrine is meant to

       address.”

¶ 30         Secondly, plaintiffs contend that, contrary to the conclusion reached by the

       Court of Appeals, the fact that the challenged “capacity use” fees are generally

       applicable and were enacted by a legislative body, rather than being assessed on an

       ad hoc basis by an administrative agency, does not exempt them from constitutional

       scrutiny. According to plaintiffs, “[t]here is nothing in Nollan, Dolan, or Koontz to

       support the view that the Supreme Court meant to limit application of the

       unconstitutional conditions doctrine to ‘ad hoc’ or ‘administrative’ decisions,” with

       “each of the three decisions [having] involved exactions that were legislatively

       mandated,” a conclusion that has led two state appellate courts to apply “a version of

       the Nollan/Dolan test” to impact fees. See N. Ill. Home Builders Ass’n v. Cnty. of Du

       Page, 165 Ill.2d 25 (1995); Home Builders Ass’n of Dayton & the Miami Valley v.

       Beavercreek, 89 Ohio St.3d 121 (2000)).

¶ 31         Plaintiffs assert that the Court of Appeals erred by relying upon Dabbs for a

       number of reasons. First, plaintiffs contend that, as the Court of Appeals recognized,

       Dabbs did not involve an application for the issuance of a permit conditioned on the

       payment of money to the issuing governmental entity. See Anderson Creek Partners,

       275 N.C. App. at 444. Secondly, plaintiffs note that “[t]he Court of Appeals went so
                     ANDERSON CREEK PARTNERS, L.P. V. COUNTY OF HARNETT

                                             2022-NCSC-93

                                          Opinion of the Court



       far as to say that ‘[t]his distinction speaks directly to the types of coercive harms that

       the United States Supreme Court sought to prevent in Koontz’ ” before concluding

       that it “did not find the distinction ‘material’ for the sole reason that ‘the fees were

       predetermined and are uniformly applied.’ ” Id. “In essence,” plaintiffs argue, “the

       Court of Appeals recognized that the County’s impact fees implicated the coercive

       harms which the unconstitutional conditions doctrine seeks to prevent, but the court

       was content that the legislative process would prevent those harms from

       materializing.” Plaintiffs dispute the validity of this contention, arguing that “one of

       the reasons impact fees are popular with local government[s] is the lack of political

       opposition,” given that future residents, who will bear the cost of the impact fees in

       the form of higher housing prices, do not currently vote. As a result, plaintiffs

       conclude that the challenged “capacity use” fees are “monetary exactions” subject to

       the “unconstitutional conditions” analysis enunciated in Koontz.

¶ 32         In seeking to persuade us to reach a different result, the County argues that

       “[t]he unconstitutional conditions doctrine does not apply to generally applicable fees”

       because “[a] fee charged by the government is not a ‘taking’ in the constitutional

       sense.” In the County’s view, “[t]he established rule in North Carolina is that a

       government’s power ‘to regulate an activity implies the power to impose a fee in an

       amount sufficient to cover the cost of regulation,’ ” such that “a local government acts

       reasonably ‘by requiring that those who desire a particular service bear some of the
               ANDERSON CREEK PARTNERS, L.P. V. COUNTY OF HARNETT

                                        2022-NCSC-93

                                      Opinion of the Court



costs associated with the provision of that service,’ ” quoting Homebuilders Ass’n of

Charlotte, 336 N.C. at 42, 45. According to the County, plaintiffs’ reliance upon

Koontz is misplaced because it “applies to ‘in lieu of’ fees” and plaintiffs “have not

alleged any such fees here.”         The County argues that “[t]akings and fees ‘are

essentially different’ ” because, “when the government charges a fee or tax, it ‘only

exacts a contribution from individuals’ that is used ‘for the support of the government,

or to meet some public expenditure authorized by it, for which they receive

compensation in the protection which government affords, or in the benefits of the

special expenditure,’ ” quoting Mobile Cnty. v. Kimball, 102 U.S. 691, 703 (1880). In

the County’s view, “[i]t was a ‘well-settled’ rule even before Koontz ‘that the

government may require fees for public use of certain services without causing a

taking,’ ” quoting Dudley v. United States, 61 Fed. Cl. 685, 689 (2004)), with Koontz

having done nothing to “alter this well-settled rule.” In addition, the County contends

that “[f]ees that apply the same to everyone do not target ‘a specific parcel of real

property’ as required by Koontz, 570 U.S. at 614, citing several decisions from other

jurisdictions that it describes as holding that Koontz does not apply to “generally

applicable fees.”8


       8  Among the decisions upon which the County relies in support of this assertion are
Santiago-Ramos v. Autoridad de Energia Electrica de P.R., AEE, 834 F.3d 103, 107 (1st Cir.
2016) (concluding that the plaintiffs “cannot assert a valid property interest in funds paid for
electricity” for purposes of Koontz because “[c]ustomers lose their interest in money paid to
utilities companies for their service”); United States v. King Mountain Tobacco Co., 131 F.
Supp. 3d 1088, 1092–93 (E.D. Wash. 2015) (finding Koontz inapplicable to quarterly
                      ANDERSON CREEK PARTNERS, L.P. V. COUNTY OF HARNETT

                                               2022-NCSC-93

                                             Opinion of the Court



¶ 33          Next, the County argues that “[t]he overwhelming weight of authority is that

       non-discretionary, generally applicable fees are not subject to the unconstitutional

       conditions doctrine.” In support of this assertion, the County cites Building Industry

       Association-Bay Area v. City of Oakland, in which a federal district court held that

       an ordinance requiring developers to display or fund art as a condition of project

       approval did not implicate Koontz. See 289 F. Supp. 3d 1056, 1057 (N.D. Cal. 2018).

       According to the district court, Koontz did not hold that “generally applicable land-

       use regulations are subject to facial challenge under the exactions doctrine” and held,

       instead, “that the exactions doctrine applies to demands for money (not merely

       demands for encroachments on property).” Id., 289 F. Supp. 3d at 1057–58. In


       assessments collected from tobacco manufacturers by the Department of Agriculture), aff’d
       745 F. App’x 700 (9th Cir. 2018); Fitchburg Gas & Elec. Light Co. v. Dep’t of Publ. Utils., 467
       Mass. 768, 779 (2014) (rejecting an electric company’s claim that an annual assessment for
       the benefit of the state’s Storm Trust Fund constituted a per se taking, citing Koontz for the
       proposition that “[f]ederal courts have established that an obligation to pay money is not a
       per se taking where the obligation does not affect or operate on a specific, identified property
       interest.”); Page v. City of Wyandotte, 2018 WL 6331339, at *6 (Mich. Ct. App. Dec. 4, 2018)
       (per curiam) (unpublished) (holding that charges for water and cable services provided by the
       city were user fees that did not result in a taking); In re Buffets, LLC, 979 F.3d 366, 381 (5th
       Cir. 2020) (holding that federal legislation increasing the quarterly fees applicable to
       bankruptcy filings was not unconstitutional because “[t]axes and user fees are not takings
       under the Fifth Amendment”); Edmonson v. Fregmen, 590 F. App’x 613, 615 (7th Cir. 2014)
       (unpublished) (determining that the imposition of a freeze on an indigent prisoner’s trust
       account based upon a failure to pay court filing fees did not constitute an unconstitutional
       taking and was, instead, a “reasonable user fee” for “reimbursement of the cost of government
       services”); Better Hous. for Long Beach v. Newsom, 452 F. Supp. 3d 921, 934–35 (C.D. Cal.
       2020) (rejecting an argument that Koontz “expanded the definition of per se takings to include
       all government-imposed financial obligations ‘linked to a specific, identifiable piece of
       property’ ” and concluding that a state law requiring landlords to pay or waive one month’s
       rent before terminating a residential tenancy under certain circumstances did not constitute
       a per se taking).
               ANDERSON CREEK PARTNERS, L.P. V. COUNTY OF HARNETT

                                        2022-NCSC-93

                                     Opinion of the Court



addition, the County cites Douglass Properties II, LLC v. City of Olympia, in which

the Washington Court of Appeals held that conditioning the issuance of a building

permit upon the payment of a generally applicable traffic impact fee did not implicate

Koontz because, even though “Koontz expanded the scope of takings that require

Nollan/Dolan scrutiny to include ‘monetary exactions,’ it did not expand that scope

to include legislatively prescribed development fees like those at issue here.” 16

Wash. App. 2d 158, 171 (2021). The distinctions made in these cases make sense, in

the   County’s    view,   “because    the ‘sine     qua     non’   for   application   of the

Nollan/Dolan/Koontz analysis is the ‘discretionary deployment of the police power

in the imposition of land-use conditions in individual cases,’ ” quoting Action

Apartment Ass’n v. City of Santa Monica, 82 Cal. Rptr. 3d 722, 732 (Cal. Ct. App.

2008)).9   According to the County, “[w]hen a government imposes a generally



       9  In addition, the County directs our attention to Tex. Manufactured Hous. Ass’n v.
City of Nederland, 101 F.3d 1095, 1105 (5th Cir. 1996) (declining to apply Nollan to a
municipal zoning ordinance that prohibited placement of manufactured homes on any lot
within the city outside a designated trailer park and observing that the plaintiff landowner
had not been singled out for differential treatment like the landowner before the Court in
Nollan); Harris v. City of Wichita, 862 F. Supp. 287, 294 (D. Kan. 1994) (declining to apply
the Dolan “rough proportionality” test to zoning regulations prohibiting the use of property
surrounding an Air Force base on the grounds that the regulations (1) “are land use
restrictions and do not impose upon plaintiffs the obligation to deed portions of their land to
the local government,” (2) that the city’s and county’s decisions “were legislative rather than
adjudicative in nature,” and (3) the regulations affected all of the land surrounding the Air
Force base, “not merely the individual parcels owned by plaintiffs”); Krupp v. Breckenridge
Sanitation Dist., 19 P.3d 687, 696–97 (Colo. 2001) (determining that Nollan and Dolan did
not apply to a one-time “plant-improvement fee” that was intended to defray the cost of
expanding the sanitation district’s infrastructure despite the fact that the payment of the fee
was a prerequisite for the issuance of a building permit on the grounds that the fee was a
                      ANDERSON CREEK PARTNERS, L.P. V. COUNTY OF HARNETT

                                              2022-NCSC-93

                                           Opinion of the Court



       applicable fee, it is not subject to the same test . . . even when the fees have some

       connection to property development.”

¶ 34          The County contends that, “as in Dabbs, the County’s water and sewer fees are

       ‘predetermined, based on a specific monetary schedule,’ and apply ‘to any person

       wishing to develop property in the district,’ ” quoting Dabbs, 458 Md. at 353. As a

       result, the County asserts that “[f]ees that are ‘imposed on a generally applicable

       basis are not subject to a rough proportionality or nexus analysis,’ ” quoting Dabbs,




       “generally applicable service fee on all new development within the [d]istrict,” no
       adjudication was involved, and the fee was “purely a monetary assessment rather than a
       dedication of real property for public use”); Greater Atlanta Homebuilders Ass’n v. DeKalb
       Cnty., 277 Ga. 295, 297–98 (2003) (refusing to apply Dolan to a county tree preservation
       ordinance because it “involve[d] “a facial challenge to a generally applicable land-use
       regulation” that resulted from a “legislative determination” rather than “an adjudicative
       decision”); Arcadia Dev. Corp. v. City of Bloomington, 552 N.W. 2d 281, 286 (Minn. Ct. App.
       1996) (concluding that the Dolan “rough proportionality” standard did not apply to a city
       ordinance requiring mobile home park owners to assist residents with relocation costs when
       the park closed on the grounds that a Dolan analysis is only required for “adjudicative
       determinations that condition approval of a proposed land use on a property transfer to the
       government”); Home Builders Ass’n of N. Cal. v. City of Napa, 108 Cal. Rptr. 2d 60, 65–66
       (Cal. Ct. App. 2001) (declining to apply Nollan and Dolan to a city inclusionary zoning
       ordinance that required residential property developers to dedicate 10 percent of their
       developed land to affordable housing or, in the alterative, to pay an “in-lieu fee” on the
       grounds that the ordinance did not involve a “land use bargain between a governmental
       agency and a person who wants to develop his or her land” and was, instead, “economic
       legislation that is generally applicable to all development in [the] City”) (emphasis in
       original); Common Sense Alliance v. Growth Mgmt. Hearings Bd., 2015 WL 4730204, at *7
       (Wash. Ct. App. Aug. 10, 2015) (unpublished) (rejecting a facial challenge to a county
       ordinance requiring that habitat buffers and tree protection zones be provided as a
       prerequisite for development approval within the relevant county on the grounds that “it
       appears that the courts have confined Nollan/Dolan analysis to land use decisions that
       condition approval of a specific project on a dedication of property to public use” and that
       “legislative determinations do not present the same risk of coercion as adjudicative
       decisions”).
                     ANDERSON CREEK PARTNERS, L.P. V. COUNTY OF HARNETT

                                              2022-NCSC-93

                                            Opinion of the Court



       458 Md. at 353. In the same vein, the County denies that Dabbs is some sort of

       outlier, citing San Remo Hotel L.P. v. City & County of San Francisco, in which the

       Supreme Court of California held that the Nollan/Dolan test did not apply to

       “development fees that are generally applicable through legislative action because

       the heightened risk of the ‘extortionate’ use of the police power to exact

       unconstitutional conditions is not present.” 27 Cal. 4th 643, 668 (2002) (cleaned up).

       As a result, the California Supreme Court held that, while “individualized

       development fees warrant a type of review akin to the conditional conveyances at

       issue in Nollan and Dolan . . . generally applicable fees warrant a more deferential

       type of review.” Id. (cleaned up).

¶ 35         The County contends that the Court of Appeals “joined [the] overwhelming line

       of authority” by holding that Koontz did not apply to generally applicable legislative

       fees and that plaintiffs “have not cited a single case” in which a court held to the

       contrary. In the County’s view, the cases cited by plaintiffs either did not involve a

       generally applicable fee or were decided based upon state law, rather than the federal

       constitution. In addition, the County argues that plaintiffs’ argument is flawed

       because “[t]he Supreme Court has said that the rough proportionality test requires

       the government to ‘make some sort of individualized determination,’ [512 U.S. Dolan

       at 391] ” but that “generally applicable fees, by their very nature, cannot contain an

       individualized determination” and indeed “are more fair because they lack the ad hoc,
                     ANDERSON CREEK PARTNERS, L.P. V. COUNTY OF HARNETT

                                           2022-NCSC-93

                                         Opinion of the Court



       discretionary nature that comes into play in the unconstitutional conditions

       doctrine.” According to the County, generally applicable fees like those at issue in

       this case mitigate any concerns about the lack of transparency inherent in ad hoc

       exactions because “all landowners are aware of the fees in advance” and, “[i]f they

       choose to develop property in the County, they know what the cost will be.”

¶ 36         Next, the County claims that plaintiffs erroneously contend that Koontz

       answered the question before the Court in this case on the theory that the issue of

       “whether the monetary assessment is made by a legislature or an administrator” is

       “a red herring.” From the County’s perspective, the “capacity use” fees at issue in

       this case “are not permissible because they are ‘legislative;’ ” instead, the County

       contends that the challenged “capacity use” fees “are generally applicable, non-

       discretionary, and set in advance,” with “the relevant line” between fees that do and

       do not implicate the “unconstitutional conditions” doctrine being “the nature of the

       government action, not the branch of government that is acting.”

¶ 37         In the County’s view, plaintiffs’ argument should also fail because “they never

       identified a constitutional right that they were coerced into giving up.” According to

       the County, “[t]here is no constitutional right to expand or use an existing water and

       sewer system” or “not to pay fees for government services.” The County argues that

       “the water and sewer districts could ‘command directly’ that those who seek to expand

       the water and sewer systems pay for that expansion” and that “the water and sewer
                     ANDERSON CREEK PARTNERS, L.P. V. COUNTY OF HARNETT

                                            2022-NCSC-93

                                         Opinion of the Court



       fees would not ‘otherwise require just compensation,’ ” citing Koontz, 570 U.S. at 604–

       05.   In addition, the County asserts that, even though the “unconstitutional

       conditions” doctrine requires some sort of coercion by the government, plaintiffs have

       “not allege[d] coercion of any kind” and that “[r]equiring a developer to pay the same

       fee as everyone else for certain services can hardly be described as the ‘out and out

       plan of extortion’ targeted by the Supreme Court,” quoting Nollan, 483 U.S. at 837.

       In other words, the County argues that, “[w]hen a payment is made in exchange for

       services offered by the government, the coercive element is missing,” with the

       necessary coercion being absent in this case because “[plaintiffs] wanted to connect to

       the County’s water and sewer system.”

¶ 38         The County asserts that, while plaintiffs “could have used their properties for

       other purposes” or “sought to develop properties that used well water and septic

       tanks,” they “elected to use their developments’ connection to the County’s water and

       sewer system as a way to increase density and market their homes to potential

       buyers.” In the County’s view, “[i]t was not an unlawful ‘exaction’ to ask [plaintiffs]

       to pay a standard fee for a service desired to improve the system that buttressed the

       sale prospects of their investment” given that new housing developments “place

       pressure on the water and sewer system and use portions of its capacity, which is
                      ANDERSON CREEK PARTNERS, L.P. V. COUNTY OF HARNETT

                                              2022-NCSC-93

                                            Opinion of the Court



       why each new development must offset some of the costs of improving and expanding

       the existing system.”10

¶ 39          The County argues that the legislative process, rather than the courts, is the

       proper forum for consideration of plaintiffs’ complaints on the theory that, “[i]f

       someone considers a generally applicable fee exorbitant, the fee is ‘subject to the

       ordinary restraints of the democratic political process,’ ” because “[a] government

       ‘that charged extortionate fees for all property development, unjustifiable by

       mitigation needs, would likely face widespread and well-financed opposition at the

       next election,’ ” quoting San Remo Hotel, 27 Cal. 4th at 671. On the other hand, the

       County asserts that the judicial branch has no role in resolving the present dispute

       given that “ ‘the Takings Clause is meant to bar [the] [g]overnment from forcing some

       people alone to bear public burdens which, in all fairness and justice, should be borne

       by the public as a whole’ ” and that “[j]ustice does not require that current residents

       pay for new costs created by incoming developments,” quoting Lingle v. Chevron

       U.S.A., Inc., 544 U.S. 528, 542 (2005)). According to the County, “[t]he ‘capacity fees’

       at issue here are not ‘cost recovery mechanisms,’ but rather a means to ‘equitably


              10 The County also argues in a footnote that “the coercive element is missing here
       because the County does not even control the permit at issue” and, instead, “merely
       conditions its concurrence on an application for a permit from the State—another
       governmental entity,” with this fact serving to distinguish this case from Nollan, Dolan, and
       Koontz. However, it is not clear from the record (nor does either party explain) whether the
       county’s concurrence is required for the Department of Environmental Quality to approve the
       permits at issue. Assuming that it is, the County’s argument on this point is a meaningless
       distinction.
                     ANDERSON CREEK PARTNERS, L.P. V. COUNTY OF HARNETT

                                            2022-NCSC-93

                                          Opinion of the Court



       allocate to new users access to an existing system possessing an existing value’ and

       a ‘resource through which the utility purveyor may fund necessary capital

       improvements to the utility system,’ ” quoting Landmark Dev., Inc. v. City of Roy, 138

       Wash.2d 561, 572 (1999), and that “[n]othing in the Constitution forbids ‘permitting

       authorities [from] insist[ing] that applicants bear the full costs of their proposals’ so

       long as they do not ‘engag[e] in out-and-out extortion,’ ” quoting Koontz, 570 U.S. at

       606.

¶ 40          Furthermore, the County contends that a decision to accept plaintiffs’

       argument would “subject every fee payment to a governmental entity to the

       Nollan/Dolan/Koontz analysis,” a result that would be “unworkable” given that local

       governments have been permitted to charge fees for varied purposes, including using

       a city’s parking facilities, opening graves in a cemetery, issuing permits for the

       operation of flea markets, granting licenses to engage in certain trades and

       occupations, registering golf carts, collecting garbage, accessing regional sports

       facilities, or using natural gas service. According to the County, “[e]xpanding the

       unconstitutional conditions doctrine to cover fees like these would cripple the ability

       of governments to tax, mandate fees, and levy other types of monetary payments that

       finance and make possible the services that governments provide.” In addition, the

       County argues that “[i]t would be improper to allow [plaintiffs] to recoup the fees

       when they have presumably passed on those costs to others,” resulting in a “windfall”
                     ANDERSON CREEK PARTNERS, L.P. V. COUNTY OF HARNETT

                                            2022-NCSC-93

                                         Opinion of the Court



       to them. See 36 Am. Jur. 3d Proof of Facts 417 (1996) (describing how developers

       pass costs associated with expanding infrastructure to ultimate purchasers in the

       form of higher prices for land and construction)).

¶ 41         In addition to their assertion that the challenged “capacity use” fees were

       subject to an “unconstitutional conditions” analysis pursuant to Nollan, Dolan, and

       Koontz, the County argues that plaintiffs have failed to allege sufficient facts to

       support a conclusion that the relevant fees did not satisfy the “essential nexus” and

       “rough proportionality” test given the County’s legitimate interests in mitigating the

       impact of the cost of expanding existing infrastructure upon existing customers or the

       taxpayers. According to the County, plaintiffs have alleged that “the water and sewer

       fees are imposed to connect new developments to the County’s existing water and

       sewer systems” and have “acknowledge[d] the minimal amounts charged by the

       County.” More specifically, the County argues that plaintiffs have “alleged that the

       water and sewer fees are used for improvements to the water and sewer system,” so

       as to satisfy the “essential nexus” requirement, and that plaintiffs have “alleged no

       facts to show that the [$2,200 in fees per residential property] was disproportionate

       to the effect of new development on the County’s water and sewer system,” with their

       legal conclusion to this effect not needing to “be credited at the Rule 12 stage.” See

       Azure Dolphin, LLC v. Barton, 371 N.C. 579, 599 (2018). In addition, the County

       claims that showing “rough proportionality” does not require the use of a “formulaic
                     ANDERSON CREEK PARTNERS, L.P. V. COUNTY OF HARNETT

                                           2022-NCSC-93

                                         Opinion of the Court



       analysis” or “invite judges to pull out calculators or create spreadsheets to check a

       local government’s math.” On the contrary, the County contends that the inquiry

       involves the exercise of “common sense” and that the “capacity use” fees described in

       the complaint “meet that common-sense test and do not require a further factual

       inquiry.”

¶ 42         A careful review of the record and the applicable law convinces us that the

       County’s capacity use fees are subject to scrutiny under the “essential nexus” and

       “rough proportionality” tests articulated in Nollan and Dolan.        In Koontz, the

       Supreme Court specifically held that “the government’s demand for property from a

       land-use permit application must satisfy the requirements of Nollan and Dolan even

       when the government denies the permit and even when its demand is for money,” 570

       U.S. at 619 (emphasis added), with the Supreme Court’s reference to “in lieu of” fees,

       rather than limiting the reach of the Supreme Court’s decision, simply being a

       response to the Florida Supreme Court’s conclusion that a governmental demand for

       money rather than an interference in tangible property rights did not constitute a

       taking. As the Supreme Court explained,

                    if we accepted this argument it would be very easy for land-
                    use permitting officials to evade the limitations in Nollan
                    and Dolan. Because the government need only provide a
                    permit applicant with one alternative that satisfies the
                    nexus and rough proportionality standards, a permitting
                    authority wishing to exact an easement could simply give
                    the owner a choice of either surrendering an easement or
                    making a payment equal to the easement’s value. Such so-
                      ANDERSON CREEK PARTNERS, L.P. V. COUNTY OF HARNETT

                                               2022-NCSC-93

                                             Opinion of the Court



                     called “in lieu of” fees are utterly commonplace and they
                     are functionally equivalent to other types of land use
                     exactions. . . . [W]e reject respondent’s argument and hold
                     that so-called ‘monetary exactions’ must satisfy the nexus
                     and rough proportionality requirements of Nollan and
                     Dolan.

       Id. at 612. Based upon this logic, the Supreme Court held that “[t]he fulcrum this

       case turns on is the direct link between the government’s demand and a specific

       parcel of real property,” id. at 614, and that this link

                     implicates the central concern of Nollan and Dolan: the
                     risk that the government may use its substantial power
                     and discretion in land-use permitting to pursue
                     governmental ends that lack an essential nexus and rough
                     proportionality to the effects of the proposed new use of the
                     specific property at issue, thereby diminishing without
                     justification the value of the property.

       Id. As a result, we conclude that the “monetary exactions” with which Koontz was

       concerned were not limited to “in lieu of” fees and, instead, encompassed a broader

       range of governmental demands for the payment of money as a precondition for the

       approval of a land-use permit.11

¶ 43          In arguing that the principles enunciated in Koontz are inapplicable to the

       challenged “capacity use” fees on the grounds that “[f]ees that apply the same to

       everyone do not target ‘a specific parcel of real property,’ ” Koontz, 570 U.S. at 614,


              11The dissent in Koontz objected to the majority’s decision, in part, because it extended
       the Nollan/Dolan test “to all monetary exactions” and limited the flexibility of local
       governments “to mitigate a new development’s impact on the community[.]” Koontz, 570 U.S.
       at 629 (Kagan, J., dissenting) (emphasis in original). As plaintiffs point out, this statement
       recognizes that the Court’s holding was not limited to “in lieu of” fees.
               ANDERSON CREEK PARTNERS, L.P. V. COUNTY OF HARNETT

                                       2022-NCSC-93

                                     Opinion of the Court



the County overlooks the fact that, by emphasizing the “specific parcel of real

property” at issue in that case, the Supreme Court sought to distinguish Koontz from

Eastern Enterprises v. Apfel, 524 U.S. 498 (1998), in which a majority of the Supreme

Court agreed that a federal statute that required a coal mining company to pay

medical benefits for retired miners and their families did not constitute a taking for

constitutional purposes because “the Takings Clause does not apply to government-

imposed financial obligations that ‘d[o] not operate upon or alter an identified

property interest.’ ” Koontz, 570 U.S. at 613 (quoting E. Enters., 524 U.S. at 540

(Kennedy, J., concurring in the judgment)). As the Supreme Court explained in

Koontz, “[u]nlike the financial obligation in Eastern Enterprises, the demand for

money at issue [in Koontz] did ‘operate upon . . . an identified property interest’ by

directing the owner of a particular piece of property to make a monetary payment.”

Id. The same is true in this instance given that, by requiring the payment of the

challenged “capacity use” fees as a precondition for its concurrence in applications for

the issuance of the necessary water and sewer permits, the County is “directing the

owner[s] of [each] particular piece of property to make a monetary payment,”

regardless of whether the same fee is applicable to all tracts of property and

regardless of who owns the property. Id. In other words, the fee at issue in this case

is, in fact, linked to a specific piece of property, in each case the specific parcel of land

that has been proposed for development.
                      ANDERSON CREEK PARTNERS, L.P. V. COUNTY OF HARNETT

                                               2022-NCSC-93

                                            Opinion of the Court



¶ 44          In addition, a careful examination of Koontz does not suggest that its holding

       is limited to “ad hoc” fees or exempts “non-discretionary, generally applicable fees,”

       with this position having been advocated for in the dissenting opinion, rather than

       that of the majority. See Koontz, 570 U.S. at 628 (Kagan, J., dissenting) (suggesting

       that, in the future, “[t]he majority might, for example, approve the rule, adopted in

       several States, that Nollan and Dolan apply only to permitting fees that are imposed

       ad hoc and not to fees that are generally applicable” while acknowledging that the

       majority had not clearly resolved this issue). In the same vein, we are not persuaded

       that the non-discretionary, generally applicable nature of the “capacity use” fees at

       issue in this case eliminates or mitigates the “coercive pressure” concerns that

       motivated the Supreme Court in Nollan, Dolan, and Koontz given that, regardless of

       whether the fee is imposed on a single developer or on all developers, the County is

       exercising its “substantial power and discretion in land-use permitting” to exact

       money from those wishing to develop their land.12 In the absence of any sort of

       limitation upon the County’s authority to condition permit approval or concurrence

       in permit approval upon the payment of fees, the County would have the unfettered




               Despite the fact that the challenged “capacity use” fees are generally applicable, the
              12

       County retains “discretion” in the sense that it may, at any time, decide to increase the
       amount of the impact fee, an authority it exercised when it doubled the fees between 2005
       and 2017.
                    ANDERSON CREEK PARTNERS, L.P. V. COUNTY OF HARNETT

                                           2022-NCSC-93

                                        Opinion of the Court



       ability to increase the relevant fees substantially or to use the proceeds from the

       payment of the challenged fees for purposes unrelated to the development.

¶ 45         Similar concerns have been reflected in a number of prior decisions by this

       Court. In Lanvale Properties, LLC v. County of Cabarrus, Cabarrus County had

       adopted an “adequate public facilities ordinance” that “effectively condition[ed]

       approval of new residential construction projects on developers paying a fee to

       subsidize new school construction to prevent overcrowding in the [c]ounty’s public

       schools.” 366 N.C. 142, 143 (2012). In holding that the county lacked the authority

       to implement the ordinance through the exercise of its zoning power on the grounds

       that the ordinance did not “define the specific land uses that are permitted, or

       prohibited, within a particular zoning district,” we noted that the relevant fees had

       increased by over 1,600 percent from 2003 to 2008 and concluded that the ordinance

       was nothing more than “a carefully crafted revenue generation mechanism that

       effectively establishes a ‘pay-to-build’ system for developers.” Id. at 160–61. After

       rejecting the county’s argument that the relevant fees constituted “voluntary

       mitigation payments” on the grounds that several members of the county commission

       had stated that approval of the required construction permits was conditioned on the

       county’s receipt of payment, we opined that “[r]ecognizing that the [c]ounty’s

       [ordinance] could generate significant amounts of revenue from a possibly unpopular

       group—residential developers—the [board of commissioners] substantially increased
                     ANDERSON CREEK PARTNERS, L.P. V. COUNTY OF HARNETT

                                              2022-NCSC-93

                                            Opinion of the Court



       its adequate public facilities fee over a five year period,” thereby “illustrat[ing] the

       precise harm that may occur when [such ordinances] are adopted absent specific

       enabling legislation.” Id. at 162.

¶ 46         Similarly, in Quality Built Homes v. Town of Carthage, the Town of Carthage

       operated a public water and sewer system for the benefit of its residents and, as part

       of that service, adopted two ordinances that required the assessment of “water and

       sewer impact fees” for new developments that were designed to cover the cost of

       expanding its existing water and sewer infrastructure to accommodate those

       developments. 371 N.C. 60, 61–62 (2018) (Quality Built Homes II). After this Court

       determined that the town lacked the authority to assess such fees in Quality Built

       Homes I, we remanded that case to the Court of Appeals “to address whether [the]

       plaintiffs’ claims were barred by the applicable statute of limitations or the doctrine

       of estoppel by the acceptance of benefits.” Id. at 62 (describing the Court’s action in

       Quality Built Homes I, 369 N.C. at 19–22). In a second appeal arising from the Court

       of Appeals’ decision on remand, this Court rejected the town’s estoppel by benefits

       argument on the grounds that

                    plaintiffs do not appear to have received any benefit from
                    the payment of the challenged water and sewer impact fees
                    that they would not have otherwise been entitled to
                    receive. As we held in [Virginia-Carolina Peanut Co. v.
                    Atlantic Coast Line R. Co., 166 N.C. 62, 74–75 (1914)], in
                    an instance in which “[t]he only alternative was to submit
                    to an illegal exaction or discontinue its business,” the
                     ANDERSON CREEK PARTNERS, L.P. V. COUNTY OF HARNETT

                                            2022-NCSC-93

                                          Opinion of the Court



                    payment of money “under such pressure[ ] has never been
                    regarded as a voluntary act.”

       Quality Built Homes II, 371 N.C. at 75.

¶ 47         Admittedly, neither Lanvale Properties nor Quality Built Homes II addressed

       a Takings Clause claim or referenced Koontz and Lanvale Properties antedates

       Koontz. Nevertheless, this Court expressed concern in both of these decisions that

       local governments might use impact fee ordinances to force landowners to choose

       between paying a monetary exaction or forgoing development of their land entirely.

       The Court of Appeals recognized this concern in its discussion of Dabbs when it

       acknowledged that the Maryland case “is distinguishable from the present case”

       because, unlike the challenged “capacity use” fees, “the fees at issue [in Dabbs] were

       not ‘a conditional monetary payment to obtain approval of an application for a permit

       of any particular kind,’ ” Anderson Creek Partners, 275 N.C. App. at 444 (quoting

       Dabbs, 458 Md. at 353), before observing that “[t]his distinction speaks directly to the

       types of coercive harms that the United States Supreme Court sought to prevent in

       Koontz” given that “the unconstitutional conditions doctrine seeks to prevent the

       government from leveraging its legitimate interest in mitigating harms by imposing

       ‘[e]xtortinate demands’ which may ‘pressure [a landowner] into voluntarily giving up

       property for which the Fifth Amendment would otherwise require just compensation,’

       ” id. (quoting Koontz, 57 U.S. at 605–06). Even so, the Court of Appeals found this

       distinction to be immaterial on the grounds that,
                     ANDERSON CREEK PARTNERS, L.P. V. COUNTY OF HARNETT

                                            2022-NCSC-93

                                         Opinion of the Court



                    [r]egardless of whether the [f]ees were to be paid prior to
                    or after [plaintiffs] began their projects, the fees were
                    predetermined and are uniformly applied—not levied
                    against [plaintiffs] on an ad hoc basis—and thus do not
                    suggest any intent by the County to bend the will or twist
                    the arm of [plaintiffs].

       Id. We do not find this logic to be persuasive.

¶ 48         As an initial matter, the fact that the ordinance at issue in Dabbs did not

       condition the issuance of a permit upon the payment of the impact fee was the very

       reason that the Maryland Court of Appeals deemed Koontz to be inapplicable in that

       case. See Dabbs, 458 Md. at 353. Aside from this significant distinction, we note that

       conditioning permit approval upon a landowner’s decision to relinquish a property

       right goes to the heart of the manner in which the “unconstitutional conditions”

       doctrine has been deemed to be applicable in the land use context and animated the

       concerns that led to the Supreme Court’s decision in Koontz. See 570 U.S. at 605

       (observing that, “[b]y conditioning a building permit on the owner’s deeding over a

       public right-of-way, for example, the government can pressure an owner into

       voluntarily giving up property for which the Fifth Amendment would otherwise

       require just compensation”).    Finally, the Court of Appeals’ determination that,

       because the challenged “capacity use” fees were “predetermined” and “uniformly

       applied,” they “do not suggest any intent by the County to bend the will or twist the

       arm of [plaintiffs],” Anderson Creek Partners, 275 N.C. App. at 444, overlooks the fact

       that the test enunciated in Nollan and Dolan is designed to address the risk that local
                     ANDERSON CREEK PARTNERS, L.P. V. COUNTY OF HARNETT

                                            2022-NCSC-93

                                          Opinion of the Court



       governments might use their permitting power to coerce landowners into

       relinquishing property, with the extent to which the local government actually

       attempted to engage in such conduct representing a separate issue going to the merits

       of the claim rather than the identity of the legal standard used to evaluate such

       claims. Although the trial court may very well conclude on remand from our decision

       in this case that the County’s capacity use fees satisfy both the “essential nexus” and

       “rough proportionality” requirements and do not, for that reason, result in a “taking,”

       such a determination is irrelevant to the resolution of the issue of whether the

       “essential nexus” and “rough proportionality” test must be satisfied in the first place.

       As a result, we cannot agree with the Court of Appeals’ determination that Dabbs

       provides the appropriate framework for use in deciding this case.

¶ 49         Aside from its reliance upon Dabbs, the County directs our attention to what

       it claims to be “[t]he overwhelming weight of authority” that “non-discretionary,

       generally applicable fees are not subject to the unconstitutional conditions doctrine.”

       A careful analysis of the decisions upon which the County relies in making this

       argument shows that most of them were decided prior to Koontz, do not address the

       lawfulness of land-use exactions, or both, leaving only decisions such as Building

       Industries Association-Bay Area, 289 F. Supp. 3d at 1057–08, Douglass Properties II,

       LLC, 16 Wash. App. 2d at 171, and American Furniture Warehouse Co. v. Town of

       Gilbert, 245 Ariz. 156 (Ct. App. 2018) (concluding that “Koontz did not hold that Dolan
                      ANDERSON CREEK PARTNERS, L.P. V. COUNTY OF HARNETT

                                               2022-NCSC-93

                                             Opinion of the Court



       applied to generally applicable legislative development fees” such as those used to

       develop traffic signal systems), to support the County’s position. Aside from the fact

       that none of these decisions are binding on this Court, we are not persuaded by their

       reasoning or their interpretation of Koontz, which generally echo the arguments

       advanced by the County in its brief and strike us as inconsistent with existing North

       Carolina precedent relating to the validity of land use exactions and the logic upon

       which Koontz rests. As a result, we do not find these decisions persuasive as we

       attempt to understand the force and effect of the principles enunciated in Koontz as

       applied to the facts of this case.

¶ 50          In addition, we are not persuaded that the applicability of the test enunciated

       in Nollan and Dolan depends upon whether the challenged condition was imposed

       administratively or legislatively. As at least one member of the Supreme Court has

       recognized, the lower courts have reached differing conclusions with respect to this

       issue, which the Supreme Court has yet to address. See Cal. Bldg. Indus. Ass’n v.

       City of San Jose, 577 U.S. 1179 (2016) (Thomas, J., concurring in the denial of

       certiorari).13 After carefully reviewing the relevant decisions, we agree with plaintiffs


              13 A number of courts have applied the test enunciated in Nollan and Dolan to
       generally applicable, legislatively imposed impact fees such as those at issue in this case, see
       e.g., Beavercreek, 89 Ohio St.3d at 128; Curtis v. Town of S. Thomaston, 1998 Me. 63 (1998);
       N. Ill. Home Builders Ass’n, Inc., 165 Ill.2d at 28, while others have limited the applicability
       of that test to administratively imposed conditions, see, e.g., St. Clair Cnty. Home Builders
       Ass’n v. City of Pell City, 61 So.3d 992 (Ala. 2010); Spinell Homes, Inc. v. Mun. of Anchorage,
       78 P.3d 692 (Alaska 2003); Home Builders Ass’n of Cent. Ariz. V. City of Scottsdale, 187 Ariz.
       479 (1997).
                      ANDERSON CREEK PARTNERS, L.P. V. COUNTY OF HARNETT

                                               2022-NCSC-93

                                            Opinion of the Court



       that nothing in Nollan, Dolan, or Koontz supports a view that those decisions only

       apply in the context of “administrative” decisions,14 with the Supreme Court having

       consistently described the “unconstitutional conditions” doctrine as “preventing the

       government from coercing people into giving up” a constitutional right rather than

       preventing a particular branch of government from acting in a particular manner.

       Koontz, 570 U.S. at 604 (emphasis added); see also Dolan, 512 U.S. at 385 (noting that

       “the government may not require a person to give up a constitutional right—here the

       right to receive just compensation when property is taken for a public use—in

       exchange for a discretionary benefit conferred by the government where the benefit

       sought has little or no relationship to the property”) (emphasis added).

¶ 51          Admittedly, the fact that the challenged “capacity use” fees were imposed as

       the result of a legislative, rather than an administrative, process, may tend to suggest

       that those fees “more likely represent[ ] a carefully crafted determination of need

       tempered by the political and legislative process rather than a ‘plan of extortion’

       directed at a particular landowner.” Curtis, 1998 Me. 63, ¶ 7 (citing Dolan, 512 U.S.



              14 A number of courts have focused on language from Dolan distinguishing prior cases
       upholding the constitutionality of land use planning from the situation before the Court in
       that case because those prior decisions “involved essentially legislative determinations
       classifying entire areas of the city, whereas here the city made an adjudicative decision to
       condition petitioner’s application for a building permit on an individual parcel,” 512 U.S. at
       385. See, e.g., St. Clair Cnty. Home Builders Ass’n, 61 So.3d at 1007. However, those prior
       cases involved zoning power and general land-use regulations rather than impact fees. See
       Agins v. City of Tiburon, 447 U.S. 255 (1980), abrogated by Lingle, 544 U.S. at 528; Village of
       Euclid, 272 U.S. at 365; Pennsylvania Coal Co. v. Mahon, 260 U.S. 393 (1922).
              ANDERSON CREEK PARTNERS, L.P. V. COUNTY OF HARNETT

                                     2022-NCSC-93

                                  Opinion of the Court



at 387). In light of that logic, the General Assembly’s recent decision to enact the

Public Water and Sewer System Development Act, S.L. 2017-138, 2017 N.C. Sess.

Laws 996, which provides uniform guidelines for the implementation of water and

sewer system development fees on a prospective basis, suggests that, in the future,

such fees are likely to satisfy the “essential nexus” and “rough proportionality”

requirement enunciated in Nollan and Dolan. Even so, as a constitutional matter,

we believe that a decision to limit the applicability of the test set out in Nollan and

Dolan to administratively determined land-use exactions would undermine the

purpose and function of the “unconstitutional conditions” doctrine.        See James

Burling & Graham Owen, The Implications of Lingle on Inclusionary Zoning and

other Legislative and Monetary Exactions, 28 Stan. Envtl. L. J., 397, 438 (2009)

(observing that “[g]iving greater leeway to conditions imposed by the legislative

branch is inconsistent with the theoretical justifications for the doctrine because

those justifications are concerned with questions of the exercise [of] government

power and not the specific source of that power”); David L. Callies, Regulatory

Takings and the Supreme Court: How Perspectives on Property Rights Have Changed

from Penn Central to Dolan, and What State and Federal Courts Are Doing About It,

28 Stetson L. Rev. 523, 567–68 (1999) (finding “little doctrinal basis beyond blind

deference to legislative decisions to limit [the application of the test enunciated in

Nollan and Dolan] only to administrative or quasi-judicial acts of government
                     ANDERSON CREEK PARTNERS, L.P. V. COUNTY OF HARNETT

                                           2022-NCSC-93

                                         Opinion of the Court



       regulators”); see also Town of Flower Mound v. Stafford Ests. Ltd. P’ship, 135 S.W.3d

       620, 641 (Tex. 2004) (expressing skepticism that “a workable distinction can always

       be drawn between actions denominated adjudicative and legislative” and noting that

       the conditions under consideration in both Nollan and Dolan were imposed pursuant

       to authority granted by state law). At the end of the day, we conclude that the

       applicability of the test enunciated in Nollan and Dolan hinges upon the fact that the

       government has demanded property from a land-use permit applicant, either through

       a dedication of land or the payment of money, as a pre-condition for permit approval

       rather than the identity of the governmental actor that imposed the challenged

       condition. See Koontz, 570 U.S. at 619.

¶ 52         We are equally unpersuaded by the County’s contention that plaintiffs “never

       identified a constitutional right that they were coerced into giving up” or “allege[d]

       coercion of any kind. According to their complaint, plaintiffs’ claim rests upon a

       contention that, in accordance with Koontz, “[m]onetary exactions by a local

       government as a condition to development approval, plat approval, permit approval,

       and/or approval of construction, which are designed to offset the impact of a proposed

       development phase, must bear an essential nexus or rough proportionality to the

       impact that the development will have on existing infrastructure.” In this case,

       payment of the challenged “capacity use” fees is not just a requirement to ensure that

       adequate water and sewer capacity is available to for plaintiffs’ developments, but
                     ANDERSON CREEK PARTNERS, L.P. V. COUNTY OF HARNETT

                                            2022-NCSC-93

                                          Opinion of the Court



       also a precondition for the County’s support for the issuance of a water and sewer

       permit from the Department of Environmental Quality. For that reason, we have

       little difficulty in concluding that plaintiffs have contended that the County violated

       the “unconstitutional conditions” doctrine set out in Koontz, Dolan, and Nollan, which

       rests upon the Fifth Amendment right to be free from governmental takings of one’s

       property without just compensation. See Koontz, 570 U.S. at 605.

¶ 53         Similarly, the County’s decision to condition its support for the issuance of the

       required water and sewer permits upon the payment of the challenged “capacity use”

       fees is inherently coercive in the constitutional sense. See id. at 614 (recognizing that

       the “central concern” underlying Nollan and Dolan was “the risk that the government

       may use its substantial power and discretion in land-use permitting to pursue

       governmental ends that lack an essential nexus and rough proportionality to the

       effects of the proposed new use of the specific property at issue”). The County’s

       contention that it had not engaged in any coercive conduct in this instance because

       “[plaintiffs] wanted to connect to the County’s water and sewer system” and “could

       have used their properties for other purposes” or “sought to develop properties that

       used well water and septic tanks” is not persuasive for several reasons.

¶ 54         As an initial matter, we note that the payment of the challenged “capacity use”

       fees was not just necessary to permit the landowner to connect to the County’s water

       and sewer system; instead, as we have already explained, the making of those
               ANDERSON CREEK PARTNERS, L.P. V. COUNTY OF HARNETT

                                         2022-NCSC-93

                                      Opinion of the Court



payments implicated plaintiff’s ability to develop their property at all given that

plaintiffs were required to pay the challenged “capacity use” fees before the County

would support plaintiffs’ applications for the issuance of a water and sewer permit,

with the issuance of such a permit constituting a necessary precondition for the

recording of a residential subdivision plot. In other words, as a practical matter,

plaintiffs would have been unable to proceed with their development plans had they

refused to make the necessary “capacity use” fee payments to the County, a situation

that places them squarely within the ambit of Nollan, Dolan, and Koontz. In the

same vein, the fact that plaintiffs “could have used their properties for some other

purposes” would have been equally true of the plaintiffs in each of the other relevant

Supreme Court land-use exactions cases, with none of those cases having held that

the availability of alternative uses for the plaintiff’s property sufficed to justify an

otherwise unconstitutional land-use exaction.15




       15 This argument might be relevant to a contention that the County’s ordinance
amounts to a “regulatory taking,” in which government action violates the Takings Clause
because it “denies [a landowner] all economically beneficial or productive use of [his or her]
land.” Lucas v. S.C. Coastal Council, 505 U.S. 1003, 1015 (1992). Plaintiffs have not
advanced any sort of “regulatory taking” claim in this case and we do not believe the facts
would support such a claim. The imposition of the challenged “capacity use” fee at issue in
this case is simply not a regulation of the type discussed by the Supreme Court in Penn
Central Transportation Co. v. City of New York, 438 U.S. 104 (1978), which held that a New
York City law placing restrictions upon development activities involving individual historic
landmarks was not an unconstitutional regulatory taking but was, instead, a valid exercise
of the City’s police power. See Lingle, 544 U.S. at 528 (noting that cases involving “the special
context of land-use exactions” are governed by Nollan and Dolan, rather than Penn Central);
see also Lanvale Properties, 366 N.C. at 160 (holding that an ordinance requiring residential
                      ANDERSON CREEK PARTNERS, L.P. V. COUNTY OF HARNETT

                                              2022-NCSC-93

                                           Opinion of the Court



¶ 55          Similarly, we are not persuaded by the County’s argument that plaintiffs’

       concerns should be directed to the legislative, rather than the judicial, branch. To be

       sure, the Supreme Court of California has opined that,

                     [w]hile legislatively mandated fees do present some danger
                     of improper leveraging, such generally applicable
                     legislation is subject to the ordinary restraints of the
                     democratic political process. A city council that charged
                     extortionate fees for all property development,
                     unjustifiable by mitigation needs, would likely face
                     widespread and well-financed opposition at the next
                     election. Ad hoc individual monetary exactions deserve
                     special judicial scrutiny mainly because, affecting fewer
                     citizens and evading systematic assessment, they are more
                     likely to escape such political controls.

       San Remo Hotel, 27 Cal. 4th, 643 at 671. On the other hand, the Texas Supreme

       Court has rejected this view, stating that

                     [w]hile we recognize that an ad hoc decision is more likely
                     to constitute a taking than general legislation, we think it
                     entirely possible that the government could “gang up” on
                     particular groups to force exactions that a majority of
                     constituents would not only tolerate but applaud, so long
                     as burdens they would otherwise bear were shifted to
                     others.

       Town of Flower Mound, 135 S.W.3d at 641.              The view expressed by the Texas

       Supreme Court echoes in our observation in Lanvale Properties that Cabarrus County




       property developers to pay a fee to subsidize new school construction was a mechanism for
       generating revenue, rather than a land-use regulation); Durham Land Owners Ass’n v.
       County of Durham, 177 N.C. App. 629, 638 (concluding that Durham County lacked the
       authority under its “zoning and general police powers” to impose a school impact fee), disc.
       rev. denied, 360 N.C. 532 (2006)).
                      ANDERSON CREEK PARTNERS, L.P. V. COUNTY OF HARNETT

                                              2022-NCSC-93

                                            Opinion of the Court



       had an incentive to increase the impact fees that it charged because it “could generate

       significant amounts of revenue from a possibly unpopular group—residential

       developers[.]” 366 N.C. at 162. See also Ronald H. Rosenberg, The Changing Culture

       of American Land Use Regulation: Paying for Growth with Impact Fees, 59 SMU L.

       Rev. 177, 262 (2006) (observing that, “[w]ithout having to face the opposition of future

       residents who do not currently live or vote in the locality, [local government] officials

       find impact fees an irresistible policy option” with “continuing political support”).

¶ 56          As we have already noted, the Takings Clause “was designed to bar

       Government from forcing some people alone to bear public burdens which, in all

       fairness and justice, should be borne by the public as a whole.” Armstrong v. United

       States, 364 U.S. 40, 49 (1960). Consistent with this logic, to the extent that the

       challenged “capacity use” fees at issue in this case are intended to cover the cost of

       expanding the County’s water and sewer systems to accommodate the developments

       in which plaintiffs were involved, then plaintiffs, rather than the public at large (who

       already support the existing system through the payment of user fees and, perhaps,

       taxes), can appropriately be made to bear those costs to the extent that they are

       “roughly proportional” to the impact of the proposed developments upon the County’s

       water and sewer system.16 As the Supreme Court recognized in Koontz, its own



              16 In other words, the issue before us is not whether the County may charge developers
       for the cost that the County may incur to expand its water and sewer capacity in order to
       serve the new customers that will result from successful development activities. The County
                      ANDERSON CREEK PARTNERS, L.P. V. COUNTY OF HARNETT

                                                2022-NCSC-93

                                             Opinion of the Court



       precedents “enable permitting authorities to insist that applicants bear the full cost

       of their proposals,” with “[i]nsisting that landowners internalize the negative

       externalities of their conduct [being] a hallmark of responsible land-use

       management[.]” 570 U.S. at 605–06. Acceptance of this logic does not mean, however,

       that the courts have no role to play in analyzing the lawfulness of such exactions,

       since a state or local government’s ability to require property owners to internalize

       the cost of development does not allow such governmental entities to “engag[e] in ‘out-

       and-out . . . extortion’ that would thwart the Fifth Amendment right to just

       compensation.” Id. at 606 (quoting Dolan, 512 U.S. at 387). See also Lucas, 505 U.S.

       at 1014 (warning that, if “the uses of private property were subject to unbridled,

       uncompensated qualification under the police power, ‘the natural tendency of human

       nature [would be] to extend the qualification more and more until at last private

       property disappear[ed]’ ”) (alterations in original) (quoting Mahon, 260 U.S. at 415).

¶ 57          A number of the arguments that the County has advanced in this case rest

       upon an erroneous belief that the challenged “capacity use” fees are “user fees” rather

       than “impact fees.”      Nothing in the logic of the decision that we believe to be


       may clearly do so if it has the necessary statutory authority, an issue which the Court of
       Appeals resolved in the affirmative and which is not before us for further review in this
       appeal, and if the fees in question satisfy the test enunciated in Nollan, Dolan, and Koontz.
       To be clear, if the impact fees like those at issue in this case have an “essential nexus” and
       are “roughly proportional” to the costs that the developers’ activities will impose upon the
       County’s water and sewer system, then no taking will have occurred. However, for the
       reasons set forth in elsewhere in this opinion, we cannot assume that this test will be satisfied
       based on the present record and must leave that issue for resolution by the trial court.
               ANDERSON CREEK PARTNERS, L.P. V. COUNTY OF HARNETT

                                        2022-NCSC-93

                                     Opinion of the Court



appropriate in this case will “subject every fee payment to a governmental entity to

the Nollan/Dolan/Koontz analysis” or “cripple the ability of governments to tax,

mandate fees, and levy other types of monetary payments that finance and make

possible the services that governments provide.”17             On the contrary, the logic

underlying our decision in this case is limited to “impact fees” or “monetary exactions”

and does not extend to true user fees such as charges for garbage collection, charges

for the provision of actual water or sewer service or the right to tap on to existing

water or sewer infrastructure, or fees assessed to cover the cost of enforcing particular

regulatory regimes, so that our holding in this case should not be construed as

inconsistent with anything that we said in Homebuilders Association of Charlotte.

See 336 N.C. at 42 (discussing the relationship between regulatory authority and

fees). In addition, we are confident that the definitions of “impact fee” and “exaction”

set out earlier in this opinion will provide the trial courts with the ability to




       17 Amici North Carolina Water Quality Association and National Association of Clean
Water Agencies separately argue that application of the “unconstitutional conditions”
doctrine to impact fees like those at issue in this case would be “an unnecessary and costly
exercise” because the Public Water and Sewer System Development Fee Act “now expressly
requires that impact fees be tied to the actual capital cost impacts to water and sewer systems
imposed by new development, thereby ensuring that fees will exhibit a rational relationship
to the costs imposed.” See S.L. 2017-138, 2017 N.C. Sess. Laws 996. In the event that the
analysis outlined by amici is now statutorily required, we fail to see how a requirement that
an impact fee satisfy the “essential nexus” and “rough proportionality” test enunciated in
Nollan and Dolan would impose any additional burden upon any unit of local government
and that this requirement would serve, instead, to ensure that any properly established
impact fee satisfies the relevant constitutional standard.
                     ANDERSON CREEK PARTNERS, L.P. V. COUNTY OF HARNETT

                                             2022-NCSC-93

                                          Opinion of the Court



       distinguish between different types of payments required by local governments in

       future proceedings.

¶ 58         The County further contends that, even if Koontz is applicable in this case,

       plaintiffs have failed to allege sufficient facts to support the legal conclusion set out

       in their complaint that the challenged “capacity use” fees lacked an “essential nexus”

       and “rough proportionality” to the County’s goal of mitigating the impact on existing

       water and sewer infrastructure. Aside from the fact that the County, not plaintiffs,

       has the burden of showing that the challenged “capacity use” fees satisfy the

       “essential nexus” and “rough proportionality” test, see F.P. Dev., LLC v. Charter Twp.

       of Canton, Mich., 16 F.4th 198, 206 (6th Cir. 2021) (noting that the township had

       “fail[ed] to carry its burden to show that it made the required individualized

       determination” that “the required dedication is related both in nature and extent to

       the impact of the proposed development”) (citing Dolan, 512 U.S. at 391), we note

       that, while the entry of judgment on the pleadings is appropriate in situations in

       which the plaintiff alleges facts that defeat his, her, or its legal theory, DiCesare, 376

       N.C. at 98–99, no such situation exists in this case.

¶ 59         Admittedly, plaintiffs’ allegation that “the water and sewer impact fees are

       collected by the County to pay for the costs of future improvements to the County’s

       water and sewer system” suffices to defeat any argument that the challenged

       “capacity use” fees lack an “essential nexus” to the County’s objective of properly
              ANDERSON CREEK PARTNERS, L.P. V. COUNTY OF HARNETT

                                     2022-NCSC-93

                                  Opinion of the Court



funding the expansion of its water and sewer system capacity. However, plaintiffs’

complaint does not, as the County claims, “confirm[ ] that the fees are roughly

proportional to the costs of the expansion.” Instead, plaintiffs’ complaint simply

identifies the rates at which “capacity use” fees for water and sewer service are

currently set and alleges that “[t]he water and sewer impact fees for commercial

development is an amount determined by the County based upon the estimated water

and sewer usage of the property.” As a result, while plaintiffs’ complaint admits that

the challenged “capacity use” fees are based upon what the County estimates to be

the cost of expanding existing water and sewer capacity to serve the properties

contained in plaintiffs’ development, it does not concede that these estimates

accurately reflect the impact of plaintiffs’ proposed developments upon the County’s

water and sewer systems. Although “[n]o mathematical calculation is required,” the

County must still show that its estimates are “roughly proportional” to the actual cost

of expanding the County’s water and sewer system to accommodate plaintiffs’

proposed developments, see Dolan, 512 U.S. at 391, with the County having provided

no support for its assertions that “rough proportionality” inquiry is simply “one of

common sense” or that the challenged “capacity use” fees “meet that common-sense

test and do not require a further factual inquiry.” As a result, whether the challenged

“capacity use” fees are or are not “roughly proportional” to the costs that plaintiffs’
                     ANDERSON CREEK PARTNERS, L.P. V. COUNTY OF HARNETT

                                            2022-NCSC-93

                                          Opinion of the Court



       developments impose upon the County’s water and sewer infrastructure is an issue

       that must be determined on remand.

¶ 60         Finally, despite our acceptance of the plaintiffs’ underlying legal theory, we

       agree with the County that it would be improper for plaintiffs to recover the “capacity

       use” fees that they have already paid in the event that plaintiffs have passed those

       costs along to others, such as ultimate purchasers, in order to ensure that no party

       receives a “windfall.” For that reason, we hold that, on remand, the County shall be

       permitted to present evidence concerning the extent to which, if at all, plaintiffs

       factored the cost of the challenged “capacity use” fees into the prices at which they

       have sold lots to ultimate purchasers. In the event that the trial court finds that

       plaintiffs have done so, it shall be permitted to hear evidence regarding the

       appropriate manner by which any such amount should be distributed to the parties

       in order to ensure that no party receives a windfall as a result of these proceedings.

       E. Mootness

¶ 61         In the alternative, the County requests that this Court dismiss plaintiffs’

       petition for discretionary review as improvidently allowed on the grounds that the

       issues that are before the Court have become moot.           According to the County,

       “[plaintiffs’] Koontz theory appears in the complaint’s complaint for declaratory

       relief,” but “[plaintiffs] no longer have a justiciable claim for a declaration because a

       declaration about the validity of the old ordinance would not prospectively redress
                     ANDERSON CREEK PARTNERS, L.P. V. COUNTY OF HARNETT

                                             2022-NCSC-93

                                          Opinion of the Court



       any injury that [plaintiffs] claim[ed] to have suffered.” In addition, the County argues

       that plaintiffs have not sought “money damages—retrospective relief—on their

       Koontz theory” and have “only sought money damages [for] claims that are not before

       this Court.” As a result, in the County’s view, plaintiffs’ request for declaratory relief

       has been rendered moot given that the relevant statutory provisions have been

       amended during the pendency of this case, citing Cape Fear River Watch v. N.C. Env’t

       Mgmt. Comm’n, 368 N.C. 92, 98 (2015) (holding that the enactment of new legislation

       by the General Assembly rendered the trial court’s declaratory ruling moot because

       it superseded the administrative agency rule challenged in the case).

¶ 62         In support of this contention, the County argues that, after plaintiffs had filed

       their complaints, the General Assembly passed the Public Water and Sewer

       Development Fee Act, which outlines the process by which local governments are

       entitled to calculate and assess “system development fees.” See S.L. 2017-138, 2017

       N.C. Sess. Laws 996. The County claims that it has assessed water and sewer system

       development fees in accordance with these newly enacted statutory provisions since

       2017 and that current law “allows the County to impose much higher fees than what

       [plaintiffs] paid and contest[ed] here.” As a result, the County contends that, “even

       if this Court were to side with [plaintiffs] on their constitutional contentions, that

       would not affect [plaintiffs’] legal rights going forward.”
                     ANDERSON CREEK PARTNERS, L.P. V. COUNTY OF HARNETT

                                           2022-NCSC-93

                                         Opinion of the Court



¶ 63         A careful analysis of plaintiffs’ complaints clearly shows that plaintiffs are

       seeking both a declaration that the challenged “capacity use” fees are unlawful and

       a return of “all water and sewer impact fees paid to the County as damages,” along

       with prejudgment interest, pursuant to former N.C.G.S. § 153A-324, with plaintiffs’

       request for monetary damages appearing in its claim pursuant to N.C. Const. art. I,

       § 19, and their contention that the challenged “capacity use” fees lack the required

       “essential nexus” and “rough proportionality” appearing in its request for declaratory

       relief. In our view, the fact that these allegations appear in separate portions of

       plaintiffs’ complaint does not suffice to support the County’s mootness argument

       given that plaintiffs’ claim for monetary relief expressly “reincorporate[s] by

       reference as if fully set forth herein” all of the earlier allegations set out in the

       complaint, including those referencing Koontz, and given that N.C. Const. art. I, § 19

       contains an implicit prohibition against the taking of property without just

       compensation, Finch v. City of Durham, 325 N.C. 352, 362–63 (1989) (citing Long v.

       City of Charlotte, 306 N.C. 187, 196 (1982)), which is the same constitutional right

       that underlies Nollan, Dolan, and Koontz. As a result, since plaintiffs’ claim for

       monetary relief is inextricably intertwined with their request for declaratory relief

       based upon Koontz, we are unable to agree with the County that the claims that are

       before us in this case have been rendered moot.
                     ANDERSON CREEK PARTNERS, L.P. V. COUNTY OF HARNETT

                                            2022-NCSC-93

                                          Opinion of the Court



¶ 64         As further support for our determination with respect to the mootness issue,

       we conclude that the passage of the Public Water and Sewer Development Fee Act,

       while relevant to the validity of any challenge to the County’s statutory authority to

       enact “capacity use” fees like those at issue here, has no bearing on the

       constitutionality of those fees.    “A constitutional prohibition against taking or

       damaging private property for public use without just compensation is self-executing

       and neither requires any law for its enforcement, nor is susceptible of impairment by

       legislation.” Sale v. State Highway & Pub. Works Comm’n, 242 N.C. 612, 617 (1955)

       (citations omitted). As a result, even if plaintiffs had sought nothing more than a

       declaration that the “capacity use” fees at issue in this case are unconstitutional

       under Koontz, the enactment of the 2017 legislation does not have the effect of

       rendering any constitutional claim that plaintiffs may have asserted moot.

       F. Demonstration of an Issue of Material Fact

¶ 65         Finally, plaintiffs argue that the trial erred by entering judgment on the

       pleadings in the County’s favor because the pleadings demonstrate the existence of a

       genuine issue of material fact concerning the extent to which the challenged “capacity

       use” fees, as applied to plaintiffs, had an “essential nexus” and “rough

       proportionality” to the anticipated impact that plaintiffs’ proposed developments

       would have on the County’s water and sewer infrastructure. Although plaintiffs have

       not advanced any specific argument with respect to this issue in their brief, a careful
              ANDERSON CREEK PARTNERS, L.P. V. COUNTY OF HARNETT

                                       2022-NCSC-93

                                   Opinion of the Court



examination of the pleadings does tend to show, as we have already noted, that, while

there is no genuine issue of material fact concerning the extent to which the

challenged “capacity use” fees had an “essential nexus” to the impact of plaintiffs’

development upon the County’s water and sewer systems, the parties clearly dispute

the extent to which relevant fees were “roughly proportional” to the actual impact on

the County’s water and sewer systems. As a result, on remand, the parties shall be

permitted to conduct discovery and present evidence concerning the issue of whether

the challenged “capacity use” fees satisfy the “rough proportionality” component of

the Nollan/Dolan test. In the event that the amount of the “capacity use” fees that

the County has assessed is no more than is “roughly proportional” to the additional

costs that the County will incur in providing the facilities needed to ensure the

availability of adequate water and sewer services for plaintiffs’ developments, then

no taking should be found to have occurred.           In addition, as we have already

discussed, if the trial court determines that the challenged “capacity use” fees are not

“roughly proportional” to the impact of plaintiffs’ proposed developments upon the

County’s water and sewer systems, the parties shall be permitted to present evidence

regarding the extent to which, if at all, plaintiffs have passed the “capacity use” fees

they have already paid to ultimate purchasers and the manner in which any such

amount should be distributed in order to ensure that no person receives a “windfall.”

                                III.    Conclusion
                     ANDERSON CREEK PARTNERS, L.P. V. COUNTY OF HARNETT

                                            2022-NCSC-93

                                          Opinion of the Court



¶ 66         Thus, for the reasons set forth above, we hold that the “capacity use” fees at

       issue in this case are “monetary exactions” subject to constitutional scrutiny under

       Koontz and must, therefore, satisfy the “essential nexus” and “rough proportionality”

       test in order to avoid being treated as takings of plaintiffs’ property. As a result, the

       decision of the Court of Appeals is reversed and this case is remanded to the Court of

       Appeals for further remand to Superior Court, Harnett County, for further

       proceedings not inconsistent with this opinion.

             REVERSED AND REMANDED.




             Justice BERGER concurring in part and dissenting in part


¶ 67         I join in the majority opinion generally. However, if an unconstitutional taking

       occurred, there is no scenario in which the county can retain the fees collected. The

       county should not profit from its taking, and I respectfully dissent from that portion

       of the opinion.

¶ 68         I write separately because “[a] frequent recurrence to fundamental principles

       is absolutely necessary to preserve the blessings of liberty.” N.C. Const. art. I, § 35.

                    The admonition of the Constitution requiring frequent
                    recurrence to fundamental principles is politically sound. .
                    . . We violate no precedent in referring to the important
                                ANDERSON CREEK V. COUNTY OF HARNETT

                                                2022-NCSC-93

                              Berger, J., concurring in part and dissenting in part



                       function these guaranties of personal liberty perform in
                       determining the form and character of our Government. . .
                       . If those whose duty it is to uphold tradition falter in the
                       task, these guaranties may be defeated temporarily, or
                       permanently lost through obsolescence.

       State v. Harris, 216 N.C. 746, 762–63, 6 S.E.2d 854, 865–66 (1940).

¶ 69         State constitutional provisions often provide greater protections for our rights,

       liberties, and freedoms than those secured by the Constitution of the United States.

       State v. Jackson, 348 N.C. 644, 648, 503 S.E.2d 74, 91 (1998). This Court has

       recognized that

                       [o]ur Constitution is more detailed and specific than the
                       federal Constitution in the protection of the rights of its
                       citizens. We give our Constitution a liberal interpretation
                       in favor of its citizens with respect to those provisions
                       which were designed to safeguard the liberty and security
                       of the citizens in regard to both person and property.

       Corum v. University of North Carolina, 330 N.C. 761, 783, 413 S.E.2d 276, 290 (1992)

       (cleaned up).

¶ 70         Our Declaration of Rights begins with the foundational statement that “[w]e

       hold it to be self-evident that all persons are created equal; that they are endowed by

       their Creator with certain inalienable rights; that among these are life, liberty, the

       enjoyment of the fruits of their own labor, and the pursuit of happiness.” N.C. Const.

       art. I, § 1. The “fundamental guaranties” of Article I, section 1 are “very broad in

       scope.” State v. Ballance, 229 N.C. 764, 769, 51 S.E.2d 731, 734 (1949). “This Court’s

       duty to protect fundamental rights includes preventing arbitrary government actions
                             ANDERSON CREEK V. COUNTY OF HARNETT

                                              2022-NCSC-93

                            Berger, J., concurring in part and dissenting in part



       that interfere with” these fundamental rights. King v. Town of Chapel Hill, 367 N.C.

       400, 408, 758 S.E.2d 364, 371 (2014) (citing N.C. Const. art. I, § 1).

¶ 71         The unconstitutional conditions doctrine and the Takings Clause of the Fifth

       Amendment provide protections from government exactions that require just

       compensation. Nollan v. California Coastal Comm’n, 483 U.S. 825, 829, 107 S. Ct.

       3141, 3144, 97 L. Ed. 2d 677 (1987); and Dolan v. City of Tigard, 512 U.S. 374, 378,

       114 S. Ct. 2309, 2313, 129 L. Ed. 2d 304 (1994). Nollan and Dolan provide the

       constitutional floor. Although not argued by the parties, given our State’s history of

       jealously guarding property rights, heightened scrutiny requiring such exactions be

       directly proportional to the projected impact may be available under the North

       Carolina Constitution.

             Chief Justice NEWBY joins in this concurring in part and dissenting in part

       opinion.




             Justice EARLS dissenting.


¶ 72         At its core, the unconstitutional conditions doctrine is about coercion: the

       doctrine “vindicates the Constitution’s enumerated rights by preventing the
                              ANDERSON CREEK PARTNERS V. HARNETT

                                              2022-NCSC-93

                                           Earls, J., dissenting.



       government from coercing people into giving them up.” Koontz v. St. Johns River

       Water Mgmt. Dist., 570 U.S. 595, 604 (2013). The basic insight is that allowing

       governmental entities to impose conditions on the exercise of a constitutional right

       makes individuals vulnerable to potentially “extortionate demands.” Id. at 619. In

       the land-use context, the doctrine has been applied to conditions that require a

       property owner to cede an interest in their property to the government—or to pay a

       “monetary exaction” in lieu of conveying a property interest—as a condition of

       obtaining the permits necessary to develop their property. When a government seeks

       to impose such a condition, there must be “an essential nexus and rough

       proportionality” between the condition and “the effects of the proposed new use of the

       specific property at issue.” Id. at 614.

¶ 73         In this case, the majority concludes that Harnett County’s imposition of a

       generally applicable impact fee that all property owners must pay if they wish to have

       the County’s water and sewer infrastructure expanded to their property is a

       potentially “extortionate demand[ ]” that threatens the plaintiffs’ rights under the

       Takings Clause. This conclusion rests on a mischaracterization of the County’s

       actions and the choices presented to property owners in Harnett County. Specifically,

       the impact fee is not a monetary exaction subject to the unconstitutional conditions

       doctrine, requiring property owners who want the County to expand its water and

       sewer infrastructure to their property to offset a portion of the cost is not a taking,
                             ANDERSON CREEK PARTNERS V. HARNETT

                                            2022-NCSC-93

                                         Earls, J., dissenting.



       and imposition of a generally applicable non-discretionary legislative fee is not

       coercive. The result is an unwarranted and unwise expansion of the scope of the

       Takings Clause that will engender frequent litigation and may ultimately diminish

       the capacity of municipalities to recoup fees to offset the costs of maintaining vital

       public infrastructure for the public’s benefit. Even if this decision has few immediate

       practical consequences, it also signals an increased hostility towards government that

       hearkens back to a bygone era. Accordingly, I respectfully dissent.

        I.   The County’s infrastructure fee is not equivalent to the “monetary
                                exaction” at issue in Koontz

¶ 74         In Nollan v. California Coastal Commission, 483 U.S. 825 (1987), and Dolan v.

       City of Tigard, 512 U.S. 374 (1994), the United States Supreme Court applied the

       unconstitutional conditions doctrine to ad hoc demands requiring property owners to

       cede an interest in their property as a prerequisite to obtaining a building permit. In

       Koontz, the Court applied the unconstitutional conditions doctrine for the first time

       to a government’s demand for payment of a fee instead of a demand for an interest in

       property, or what the Court termed a “monetary exaction.” 570 U.S. 595, 612 (2013)

       (“[S]o-called ‘monetary exactions’ must satisfy the nexus and rough proportionality

       requirements of Nollan and Dolan.”). Specifically, the Court made subject to the

       doctrine a Florida municipality’s requirement that, in order to obtain a building

       permit, a property owner needed either to (1) dedicate a “conservation easement,” or

       (2) pay for the municipality to hire contractors to make improvements to property
                             ANDERSON CREEK PARTNERS V. HARNETT

                                            2022-NCSC-93

                                         Earls, J., dissenting.



       owned by the municipality. Id. at 601–02. The majority holds that the infrastructure

       fee at issue in the present case is analogous to the monetary exaction at issue in

       Koontz.

¶ 75         There are obvious differences between the monetary exactions at issue in

       Koontz and the County’s infrastructure fee. The most notable is the absence of a

       governmental demand for an interest in the developers’ real property in this case. In

       Koontz, the Court recognized that a choice between dedicating an easement and being

       unable to develop property is not meaningfully different from the choice between

       dedicating an easement or paying money equivalent to the value of the easement and

       being unable to develop property. See Koontz, 570 U.S. at 612 (explaining that “a

       permitting authority wishing to exact an easement could simply give the owner a

       choice of either surrendering an easement or making a payment equal to the

       easement’s value”). Koontz was primarily concerned with closing a perceived loophole

       arising under Nollan and Dolan whereby governments, cognizant that the

       unconstitutional conditions doctrine limited their authority to require conveyance of

       an actual interest in land as a condition of issuing a building permit, required

       payment of an equally valuable “monetary exaction” as a supposed alternative. Id. at

       619. The municipality in Koontz was trying to do through the permitting process what

       would have been “a per se taking” if done “directly”: seize land without providing just

       compensation. Id. at 612. Koontz affirmed that governments could not “evade the
                             ANDERSON CREEK PARTNERS V. HARNETT

                                            2022-NCSC-93

                                         Earls, J., dissenting.



       limitations of Nollan and Dolan by recharacterizing the demand for an easement as

       a requirement for “payment equal to the easement’s value.” Id. By contrast, in this

       case, there is no demand for an interest in land lurking behind the County’s

       requirement that the developers help defray the cost of the public service they wish

       to obtain.

¶ 76         Moreover, the exaction sought in Koontz was also not levied to offset the costs

       of any particular service the municipality was providing to the landowner; instead,

       the exaction was sought to mitigate the diffuse impacts of development on the

       municipality’s water resources. Id. at 600–01. The landowner in Koontz did not obtain

       any specific service in exchange for the exaction; the exaction was merely the price of

       obtaining permission to build. Id. at 602. By contrast, in this case, the County has

       demanded that all of the developers pay a sum of money in order to offset the costs of

       providing a particular public service to the developers. As the majority recognizes,

       the fees are imposed to achieve the County’s “objective of properly funding the

       expansion of its water and sewer system capacity.” Ante, at ¶ 59. The County is asking

       all property owners who wish to obtain access to a service to bear part of the cost of

       expanding that service. That is not equivalent to the monetary exaction at issue in

       Koontz. Even if, as the majority asserts, the logic of the Court’s decision in Koontz

       “encompassed a broader range of governmental demands for the payment of money

       as a precondition for the approval of a land-use permit” than the precise kind of
                              ANDERSON CREEK PARTNERS V. HARNETT

                                             2022-NCSC-93

                                          Earls, J., dissenting.



        demand imposed by the municipality in that case, ante, at ¶ 42, Koontz does not

        justify the majority’s characterization of the County’s impact fee.

       II.   Requiring developers to pay the infrastructure fee prior to expanding
             water and sewer infrastructure does not coerce them into ceding their
                                     constitutional rights

¶ 77            Even assuming that the fee at issue in this case is akin to the monetary

        exaction at issue in Koontz, application of the unconstitutional conditions doctrine is

        still improper for two additional reasons: First, the requirement that developers pay

        a fee to offset the costs of extending the County’s existing water and sewer

        infrastructure to their property before the County extends its existing water and

        sewer infrastructure to their property does not threaten any enumerated rights

        provided under the Takings Clause of the United States Constitution. Second, fees

        that are imposed via legislation on a generally applicable, non-discretionary, and

        uniform basis do not give rise to a meaningful risk of coercion in the constitutional

        sense. Accordingly, the justifications for subjecting a monetary fee to the

        unconstitutional conditions doctrine are not present under the circumstances of this

        case.



        A. Requiring payment of the infrastructure fee does not coerce the
           developers into giving up a constitutional right

¶ 78            The unconstitutional conditions doctrine recognizes that when “someone

        refuses to cede a constitutional right in the face of coercive pressure, the
                             ANDERSON CREEK PARTNERS V. HARNETT

                                            2022-NCSC-93

                                         Earls, J., dissenting.



       impermissible denial of a governmental benefit is a constitutionally cognizable

       injury.” Koontz, 570 U.S. at 607 (emphasis added). As articulated in Nollan, Dolan,

       and Koontz, the doctrine applies when the government tries to do something by

       imposition of a permitting condition that would be a per se taking if done directly.

       See id. at 612 (“A predicate for any unconstitutional conditions claim is that the

       government could not have constitutionally ordered the person asserting the claim to

       do what it attempted to pressure that person into doing. . . . [I]f the government had

       directly seized the easements it sought to obtain through the permitting process, it

       would have committed a per se taking.”). The gravamen of an unconstitutional

       conditions claim is thus the existence of an underlying enumerated constitutional

       right that is threatened by the government’s actions.

¶ 79         Here, the majority holds that the unconstitutional conditions doctrine applies

       to the circumstances of this case because the County’s imposition of the infrastructure

       fee threatens the developers’ enumerated constitutional rights under the Takings

       Clause. See ante, at ¶ 52. Under the Takings Clause, property owners have the “right

       to receive just compensation when [their] property is taken for a public use.” Dolan,

       512 U.S. at 385. “[T]he appropriation of an easement constitutes a physical taking.”

       Cedar Point Nursery v. Hassid, 141 S. Ct. 2063, 2073 (2021). Thus, in both Nollan

       and Dolan, it was obvious what constitutional right the municipalities’ conditions

       implicated: the government had conditioned approval of a building permit on the
                             ANDERSON CREEK PARTNERS V. HARNETT

                                           2022-NCSC-93

                                        Earls, J., dissenting.



       property owner’s conveyance of an easement on a portion of their property.

       See Nollan, 483 U.S. at 827 (addressing the question of whether “the California

       Coastal Commission could condition its grant of permission to [landowners to] rebuild

       their house on their transfer to the public of an easement across their beachfront

       property”); Dolan, 512 U.S. at 395 (considering whether a city could require

       dedication of a “floodplain easement” and a “pedestrian/bicycle pathway easement”

       as a condition of granting a building permit). The County’s imposition of an

       infrastructure fee in this case obviously does not threaten a taking in the Nollan /

       Dolan sense.

¶ 80         Nonetheless, relying on Koontz, the majority concludes that imposition of the

       infrastructure fee implicates the developers’ “Fifth Amendment right to be free from

       governmental takings of one’s property without just compensation.” Ante, at ¶ 52.

       However, Koontz does not support the conclusion that imposition of an impact fee

       connected to a specific service a government provides to a specific property owner is

       akin to a taking. The developers are not being coerced to give up any constitutional

       rights. If the developers refused to pay the infrastructure fee, the County would not

       provide the benefit of extending the County’s water and sewer infrastructure to their

       property. The developers do not have a constitutional right to access the County’s

       water and sewer infrastructure without contributing to the cost of its provision.

       See, e.g., Massachusetts v. United States, 435 U.S. 444, 462 (1978) (“A governmental
                              ANDERSON CREEK PARTNERS V. HARNETT

                                             2022-NCSC-93

                                          Earls, J., dissenting.



       body has an obvious interest in making those who specifically benefit from its services

       pay the cost . . . .”). If the developers did not obtain access to the County’s water and

       sewer infrastructure, the County would not sign off on its application for a permit

       that the developers need to build residential subdivisions. The developers also do not

       have a constitutional right to build residential subdivisions without complying with

       applicable regulations. See, e.g., Batch v. Town of Chapel Hill, 326 N.C. 1, 13 (1990)

       (concluding that a developer’s “failure to comply with [a municipal] ordinance is a

       sufficient basis to support the council’s refusal to approve plaintiff’s subdivision

       plan”).

¶ 81         When Harnett County refuses to extend its water and sewer infrastructure to

       property owned by individuals who refuse to pay the infrastructure fee, the County

       is not “deny[ing] a benefit to a person because he [is] exercis[ing] a constitutional

       right.” Regan v. Taxation With Representation of Wash., 461 U.S. 540, 545 (1983). The

       developers have “not alleged a physical taking of any of [their] property” because

       “[r]equiring money to be spent is not a taking of property,” Atlas Corp. v. United

       States, 895 F.2d 745, 756 (Fed. Cir. 1990), at least when the money was “charged as

       a fee for service or a tax,” Homebuilders Ass’n of Metro. Portland v. Tualatin Hills

       Park & Recreation Dist., 185 Or. App. 729, 740 (2003). The only thing the County is

       denying the developers is the benefit of a service they would prefer not to pay for. If

       that is a taking, then it is difficult to see why all user fees are not also monetary
                              ANDERSON CREEK PARTNERS V. HARNETT

                                             2022-NCSC-93

                                          Earls, J., dissenting.



       exactions subject to the doctrine, notwithstanding the majority’s assertion to the

       contrary: conceptually, “charges for garbage collection, charges for the provision of

       actual water or sewer service . . . or fees assessed to cover the cost of enforcing

       particular regulatory regimes,” ante, at ¶ 57, are also fees imposed to mitigate the

       (fiscal) impacts of endeavoring to provide a specific public service to residents.

¶ 82         The majority suggests that the potential taking arises from depriving the

       developers of the opportunity to “proceed with their development plans,” ante, at ¶ 54,

       specifically “the recording of a residential subdivision plot,” id., even if they have

       failed to offset the costs of a service the government provides them and, as a result,

       cannot comply with applicable building regulations. To begin with, this is really a

       complaint directed at the North Carolina Department of Environmental Quality

       based on its refusal to issue a building permit, not at Harnett County. Regardless,

       this type of claim—that a regulation precludes a property owner from developing

       their land in one particular way—does not threaten a per se taking as in Nollan,

       Dolan, and Koontz. Rather, it is a type of claim that fits neatly within the “regulatory

       takings” doctrine established in Penn Central Transportation Co. v. City of New York,

       438 U.S. 104 (1978). A regulation which limits a property owner’s ability to develop

       their property but which does not “completely deprive an owner of ‘all economically

       beneficial use’ of her property,” Lingle v. Chevron U.S.A. Inc., 544 U.S. 528, 538 (2005)

       (cleaned up), may constitute a regulatory taking depending on (1) “[t]he economic
                              ANDERSON CREEK PARTNERS V. HARNETT

                                             2022-NCSC-93

                                          Earls, J., dissenting.



       impact of the regulation on the claimant,” (2) “the extent to which the regulation has

       interfered with distinct investment-backed expectations,” and (3) “the character of

       the governmental action.” Penn Central, 438 U.S. at 124. Accordingly, “the

       appropriate test here is a Penn Central regulatory takings analysis.” Better Hous. for

       Long Beach v. Newsom, 452 F. Supp. 3d 921, 933 (C.D. Cal. 2020); see also Mead v.

       City of Cotati, 389 F. App’x 637, 638–39 (9th Cir. 2010) (“A generally applicable

       development fee is not an adjudicative land-use exaction subject to the [Nollan and

       Dolan]. Instead, the proper framework for analyzing whether such a fee constitutes

       a taking is the fact-specific inquiry developed by the Supreme Court in [Penn

       Central].”).

¶ 83          The choice presented to the developers in this case is not the same as the choice

       that was presented to the landowner in Koontz: it is not the choice between conveying

       an interest in their property or paying an equivalent fee and being denied permission

       to develop their property. Rather, the choice is between paying a portion of the costs

       of extending a public service that will enable the developers to develop their property

       in one particularly desired way and not paying for the service. Under Koontz, that is

       not the kind of choice that is subject to the unconstitutional conditions doctrine.

       B. Application of a non-discretionary, generally applicable, uniform
          legislative fee does not give rise to a meaningful risk of coercion

¶ 84          The majority’s decision to subject the County’s infrastructure fee to the

       unconstitutional conditions doctrine overlooks another important distinction between
                             ANDERSON CREEK PARTNERS V. HARNETT

                                            2022-NCSC-93

                                         Earls, J., dissenting.



       the requirements at issue in the Supreme Court’s unconstitutional conditions cases

       and the requirement at issue here. In Nollan, Dolan, and Koontz, the challenged

       permit conditions were discretionary conditions imposed on an ad hoc basis by a

       governmental entity after a permit application had been submitted. By contrast, the

       County’s infrastructure fee is imposed on a non-discretionary, generally applicable,

       and uniform basis. Notwithstanding the majority’s tautological assertion that the

       County’s infrastructure fee is “inherently coercive in the constitutional sense,” ante,

       at ¶ 54, these features substantially diminish the risk of coercion arising from

       imposition of the infrastructure fee. The salient distinctions involve both the manner

       in which the fees are applied and the manner in which they are enacted.

¶ 85         In Koontz, the property owner challenged a condition devised by a water

       management district under a Florida statute that authorized the district to require

       developers to “offset . . . resulting environmental damage by creating, enhancing, or

       preserving wetlands elsewhere.” 570 U.S. at 601. This kind of permitting process

       gives rise to a risk of coercion “because the government often has broad discretion to

       deny a permit that is worth far more than property it would like to take.” Id. at 605

       (emphasis added). For example, if developing the undeveloped land imposes costs to

       the municipality of $1,000, and issuing a building permit will enable the property

       owner to develop the land in a way that increases its value by $10,000,000, then the

       municipality has the power to demand a fee that far exceeds the costs of development
                              ANDERSON CREEK PARTNERS V. HARNETT

                                             2022-NCSC-93

                                          Earls, J., dissenting.



       it will be forced to bear. This is the kind of coercive power the unconstitutional

       conditions doctrine attempts to mitigate. Id. (“So long as the building permit is more

       valuable than any just compensation the owner could hope to receive for the right-of-

       way, the owner is likely to accede to the government’s demand, no matter how

       unreasonable.”). Under this scenario, there is a significant risk that a municipality

       will “leverage its legitimate interest in mitigation to pursue governmental ends that

       lack an essential nexus and rough proportionality to those impacts.” Id. at 606.

¶ 86         As numerous other courts have recognized, the same risk of coercion is not

       present when the amount of a fee is fixed beforehand at a set amount for all property

       owners without regard for the potential value of their property. See, e.g., Knight v.

       Metro. Gov’t of Nashville & Davidson Cnty., 572 F. Supp. 3d 428, 443 (M.D. Tenn.

       2021) (“The Nollan/Dolan standard of review does not apply to generally applicable

       land use regulations, as opposed to adjudicative land-use exactions.”); Am. Furniture

       Warehouse Co. v. Town of Gilbert, 245 Ariz. 156, 163 (Ct. App. 2018) (“Koontz

       addressed the constitutionality of a government’s ‘adjudicative decision’ unique to a

       parcel. . . . Koontz did not hold that Dolan applied to generally applicable legislative

       development fees.”); Better Hous. for Long Beach v. Newsom, 452 F. Supp. 3d at 932

       (“Koontz itself involved an adjudicative, individual determination, and the majority

       never addressed Nollan/Dolan’s application to general legislation. Instead, it

       repeatedly emphasized the special vulnerability of land use permit applicants to
                       ANDERSON CREEK PARTNERS V. HARNETT

                                      2022-NCSC-93

                                   Earls, J., dissenting.



extortionate demands for money.” (cleaned up)); Douglass Properties II, LLC v. City

of Olympia, 16 Wash. App. 2d 158, 164, rev. denied, 197 Wash. 2d 1018 (2021), and

cert. denied, 142 S. Ct. 900 (2022) (“[T]he Nollan/Dolan test does not apply to the

traffic impact fees, because such fees are legislatively prescribed generally applicable

fees outside the scope of Koontz.”); Willie Pearl Burrell Tr. v. City of Kankakee, 2016

IL App (3d) 150655, ¶ 44 (“Defendant’s demand for money stems from . . . a generally

applicable ordinance . . . [and] is thus not the sort of ad hoc demand contemplated in

Koontz, but simple compliance with a straightforward ordinance.”); Dabbs v. Anne

Arundel Cnty., 458 Md. 331, 353–54 (2018) (“This case falls squarely within Dolan’s

recognition that impact fees imposed on a generally applicable basis are not subject

to a rough proportionality or nexus analysis.”). The fees in this case “are

predetermined, set out in [an] Ordinance, and non-negotiable; the Fees are not

assessed on an ad hoc basis or dependent upon the landowner’s particular project.”

Anderson Creek, 275 N.C. App. at 443. There is no opportunity for the government to

assess the value of the permit to an individual property owner and adjust the demand

for money accordingly. Instead, “[t]he legislatively-imposed development impact fee

is predetermined . . . and applies to any person wishing to develop property in the

[County].” Dabbs, 458 Md. at 353. There is a meaningful difference between the

scenario at issue in this case and the circumstances of Koontz: It is the difference

between a driver pulling up to a gas station where prices are listed prominently on
                              ANDERSON CREEK PARTNERS V. HARNETT

                                             2022-NCSC-93

                                          Earls, J., dissenting.



       the pumps and a driver pulling up to a gas station where the attendant chooses a

       price after the driver asks for a certain amount of gas. In both cases, drivers might

       not be thrilled at the hit to their wallet, but only in the latter circumstance does the

       gas station attendant have the chance to levy an “extortionate demand[ ]” based on

       what kind of car the driver is driving and how important it is to the driver to arrive

       at his or her destination.

¶ 87         The majority concludes that this distinction in how fees are calculated is

       irrelevant, suggesting that even a legislature can choose to “exercise . . . government

       power” in a coercive manner. Ante, at ¶ 51. While it may be theoretically possible for

       a municipality to set predetermined impact fees at an amount totally

       incommensurate with the cost of providing a service, it is legally prohibited and

       practically unlikely. As noted above, the regulatory takings doctrine already restrains

       the capacity of governments to limit how property owners utilize their property; in

       addition, state law already precludes municipalities from assessing fees to defray the

       costs of public services that are “unreasonable.” Homebuilders Ass’n of Charlotte, Inc.

       v. City of Charlotte, 336 N.C. 37, 46 (1994). Moreover, the developers have a

       meaningful opportunity to influence the enactment of legislative impact fees through

       participation in the political process. See San Remo Hotel L.P. v. City And Cnty. of

       San Francisco, 27 Cal. 4th 643, 671 (2002) (“[G]enerally applicable legislation is

       subject to the ordinary restraints of the democratic political process.”). Quoting the
                              ANDERSON CREEK PARTNERS V. HARNETT

                                              2022-NCSC-93

                                          Earls, J., dissenting.



       Texas Supreme Court, the majority opines that it is “entirely possible that the

       government could ‘gang up’ on particular groups to force exactions that a majority of

       constituents would not only tolerate but applaud.” Ante, at ¶ 55. But “[l]egislation

       designed to promote the general welfare commonly burdens some more than others.”

       Penn Central, 438 U.S. at 133. The developers have a right to participate in the

       process of enacting legislation, not to dictate the results of that process. Their concern

       that the result may not reflect their preferences is not the same as a complaint that

       they have been excluded from the political process in any constitutionally salient way.

                                       III.    Conclusion

¶ 88         Ultimately, the majority is correct in suggesting that its decision will have

       little practical effect, either on the parties to this case or on land-use law in North

       Carolina more generally. The majority opinion attempts to preclude the developers

       from collecting a “windfall” by recouping fees they passed on to ultimate purchasers,

       ante, at ¶ 61, and the majority notes that passage of the Public Water and Sewer

       System Development Act should mean that “in the future, such fees are likely to

       satisfy the ‘essential nexus’ and ‘rough proportionality’ requirement enunciated in

       Nollan and Dolan,” id., at ¶ 51. But the majority’s decision to convert generally

       applicable legislative impact fees into monetary exactions subject to the

       unconstitutional conditions doctrine is not without consequence. Although the

       majority purports to limit application of the rule it has announced to “impact fees” as
                                    ANDERSON CREEK PARTNERS V. HARNETT

                                                      2022-NCSC-93

                                                   Earls, J., dissenting.



       distinct from the “true user fees” and taxes governments rely upon to fund their

       continued operations, id. at ¶ 57, the lines that separate these categories are blurry

       and, often, more semantic than essential. At a minimum, governments will need to

       expend more resources justifying the imposition of reasonable fees used to defray the

       costs of providing public services.1

¶ 89           More broadly, the majority’s willingness to expand both the unconstitutional

       conditions doctrine and the Takings Clause to shield property owners from

       governmental efforts to recoup the costs of providing public services is a troubling

       throwback to an antiquated jurisprudence. The unconstitutional conditions doctrine

       is “a product of Lochner-like, pre-New Deal understandings” initially designed “to

       protect common law rights in the face of threats to those rights created by the rise of

       the regulatory state.” Cass R. Sunstein, Why the Unconstitutional Conditions

       Doctrine Is an Anachronism (with Particular Reference to Religion, Speech, and

       Abortion), 70 B.U. L. Rev. 593, 597 (1990). By constitutionalizing a property owner’s

       objection to a democratically legitimate non-discriminatory policy choice, the majority

       risks conveying the message that certain constitutional rights asserted by certain

       litigants are most favored. The Court can dispel this notion in future cases by

       evenhandedly applying the unconstitutional conditions doctrine with the same



               1 Although we disagree with the majority that the unconstitutional conditions doctrine applies, we
       agree that, having determined that it does, on remand, it is appropriate for the trial court to consider whether
       ordering the developers to be refunded for prior infrastructure fees would provide them with a windfall.
                       ANDERSON CREEK PARTNERS V. HARNETT

                                       2022-NCSC-93

                                   Earls, J., dissenting.



solicitousness towards claims brought by other categories of litigants whose rights

are allegedly burdened by onerous conditions imposed on their receipt of public

benefits. See Kathleen M. Sullivan, Unconstitutional Conditions, 102 Harv. L. Rev.

1413, 1416 (1989) (describing how the unconstitutional conditions doctrine has also

been applied “to protect personal liberties of speech, association, religion, and privacy

just as it once had protected the economic liberties of foreign corporations and private

truckers” in the Lochner era). Otherwise, we risk perpetuating an “inconsistent

application” of a doctrine which “has never been an overarching principle of

constitutional law that operates with equal force regardless of the nature of the rights

and powers in question.” Dolan, 512 U.S. at 407 n.12 (Stevens, J., dissenting).

Accordingly, I respectfully dissent.

      Justice HUDSON and Justice MORGAN join in this dissenting opinion.